INVESTMENT AGREEMENT
DATED AS OF
MAY 26, 2011
BETWEEN
FIRST BANCORP
AND
THE INVESTORS NAMED ON THE SIGNATURE PAGES HERETO

TABLE OF CONTENTS

PAGE

          ARTICLE 1 PURCHASE OF SHARES   1.1    
Purchase of Shares.

      ARTICLE 2 THE CLOSING TRANSACTIONS 2.1
2.2  
Closing.
Actions on the Closing Date.

      ARTICLE 3 REPRESENTATIONS AND WARRANTIES 3.1
3.2  
Representations and Warranties of the Company.
Representations and Warranties of the Investors.

      ARTICLE 4 ACTIONS PRIOR TO THE TRANSACTION 4.1
4.2
4.3
4.4
4.5
4.6
4.7
4.8
4.9
4.10  
Stockholder Approval.
HSR Act Filings.
Listing of Shares.
Change of Bank Control Act and Bank Holding Company Act.
Most Favored Terms.
Notice of Adverse Occurrences.
Reasonable Best Efforts.
Election of Independent Chairman; Board Representative.
Access; Confidentiality
Conduct of the Business

      ARTICLE 5 CONDITIONS PRECEDENT TO TRANSACTION 5.1
5.2
5.3  
Conditions to the Company’s Obligations.
Conditions to the Investor’s Obligations.
Waiver of Conditions to Investor’s Obligations.

      ARTICLE 6 ADDITIONAL AGREEMENTS 6.1
6.2
6.3
6.4
6.5  
Company Obligation Regarding Adequate Public Information.
Efforts to Maintain Listing.
Additional Regulatory Matters
Percentage Maintenance Rights
Participation in Other Offerings.

          ARTICLE 7 SALE RESTRICTIONS   7.1    
Restrictions on Sales of Acquired Common Stock.

      ARTICLE 8 SECURITIES ACT REGISTRATION 8.1
8.2
8.3
8.4
8.5
8.6  
Obligation to Register Acquired Common Stock.
Obligations of the Investors Regarding Registration.
Indemnification Regarding Disclosures.
Assignment of Registration Rights.
Lock Up Agreements.
Holdback.

      ARTICLE 9 TERMINATION 9.1
9.2
9.3  
Right to Terminate.
Manner of Terminating Agreement.
Effect of Termination.



    ARTICLE 10 INDEMNIFICATION  



  10.1   Indemnification Against Loss Due to Inaccuracies in Company’s
Representations and Warranties or Company Failure to Fulfill Obligations.  



  10.2   Indemnification Against Loss Due to Inaccuracies in Investor’s
Representations and Warranties or Investor Failure to Fulfill Obligations.  



  10.3   Limit on Liability for Breach of Warranty.  



  10.4   Indemnification Sole Remedy.  

      ARTICLE 11 ABSENCE OF BROKERS 11.1
11.2  
Representations and Warranties Regarding Brokers and Others.
Expenses.

      ARTICLE 12 GENERAL 12.1
12.2
12.3
12.4
12.5
12.6
12.7
12.8
12.9
12.10
12.11
12.12
12.13
12.14
12.15
12.16  
Announcement of Transaction.
Entire Agreement.
Benefit of Agreement.
Captions.
Assignments.
Notices and Other Communications.
Governing Law.
Consent to Jurisdiction.
Remedies; Specific Performance.
Non-Recourse.
Waiver of Jury Trial.
Amendments.
Interpretation.
Mutual Drafting.
Severability.
Counterparts.

LIST OF EXHIBITS

     
Exhibit A
Exhibit B
Exhibit C
  Illustrative Pro Forma Capitalization of the Company
Form of Opinion of K&L Gates LLP
Form of Opinion of Martinez Odell & Calabria

INVESTMENT AGREEMENT

This agreement (the “Agreement”) is dated as of May 26, 2011 among First BanCorp
(the “Company”), a Puerto Rico chartered financial holding company, and each of
the investors that have signed this Agreement (each an “Investor” and together,
the “Investors”), relating to the sale by the Company to each of the Investors
of the number of shares of common stock of the Company (“Common Stock”), par
value $0.10 per share, shown opposite the name of each such Investor on the
signature pages of this Agreement. Now, therefore, in consideration of the
premises, and of the representations, warranties, covenants and agreements set
forth herein, and intending to be legally bound, the parties hereby agree as
follows:

ARTICLE 1

PURCHASE OF SHARES

1.1 Purchase of Shares. Subject to the conditions contained in this Agreement,
on the Closing Date described in Section 2.1, each Investor will purchase from
the Company, and the Company will sell to each Investor, the lesser of (x) 24.9%
of all the shares of Common Stock that will be outstanding after the issuances
of Common Stock to all Other Investors on the Closing Date, and the conversion
of the Company’s the Company’s fixed rate cumulative mandatorily convertible
preferred stock, Series G (“Series G Preferred Stock into Common Stock, or
(y) the maximum amount that will not result in such Investor or any of its
affiliates being in control of the Company or of FirstBank for purposes of the
Bank Holding Company Act or the Federal Reserve Board’s Regulation Y, or
otherwise being subject to regulation as a bank holding company under that Act
(the shares being purchased by all the Investors being the “Acquired Common
Stock”) for the purchase price of the lesser of (a) $3.50 per share of Common
Stock or (b) such price as may be agreed with any Other Investor (the “Per Share
Price”). Exhibit A contains hypothetical examples illustrating how the number of
shares of Acquired Common Stock would be calculated if the Investors and Other
Investors purchase Common Stock for (i) $500 million and (ii) $515 million
(equal to $550 million minus the $35 million purchase price of the shares that
would be issuable on exercise of rights expected to be issued to holders of
Common Stock that is outstanding prior to the Closing Date (the “Rights
Offering”), respectively, and in either event, all the Company’s fixed rate
cumulative mandatorily convertible preferred stock, Series G (“Series G
Preferred Stock”) is converted into Common Stock. The Per Share Price shall be
adjusted to reflect appropriately the effect of any stock split, reverse stock
split, stock dividend (including any dividend or distribution of securities
convertible into Common Stock), extraordinary cash dividends, reorganization,
recapitalization, reclassification, combination, exchange of shares or other
like change with respect to Common Stock (other than the conversion of the
Series G Preferred Stock into Common Stock) occurring on or after the date
hereof and prior to the Closing.

ARTICLE 2

THE CLOSING TRANSACTIONS

2.1 Closing. Subject to the satisfaction or waiver of the conditions set forth
in this Agreement, the closing of the sale of Common Stock described in
Article 1 will take place at the offices of K&L Gates, LLP, 599 Lexington
Avenue, New York, NY 10019, or by electronic exchange of documents and signature
pages, on the day (the “Closing Date”) that is the second Business Day after the
day on which all the conditions in Article 5 (other than conditions that by
their terms cannot be fulfilled until the Closing Date, but subject to the
satisfaction or waiver of such conditions) are satisfied, or at such other place
and time as is agreed upon by the parties. As used in this Agreement, the term
“Business Day” means a day that is not a Saturday, a Sunday or a day on which
banks in New York City or in San Juan, Puerto Rico generally are required or
permitted not to be open for banking business.

2.2 Actions on the Closing Date. Not later than 11:00 a.m., New York City time,
on the Closing Date, each Investor will transmit to an account of the Company
with a bank in New York City that is specified by the Company at least two
Business Days before the Closing Date immediately available funds equal to the
full amount of the purchase price for the Acquired Common Stock to be purchased
by such Investor in accordance with Section 1.1 (the “Aggregate Purchase
Price””). Upon receipt by the Company of confirmation that such funds have been
received, the Company will instruct The Bank of New York Mellon Shareholder
Services (or its successor), as transfer agent, to issue the Acquired Common
Stock to the Investor in book entry form. The depositary that holds the Acquired
Common Stock may be instructed to note on its records that the Acquired Common
Stock (a) has been issued without registration under the Securities Act of 1933,
as amended (the “Securities Act”), and may not be sold or transferred other than
in a transaction that is registered under the Securities Act or is exempt from
the registration requirements of the Securities Act (which notation will be
withdrawn when resale of the Acquired Common Stock has been registered under the
Securities Act as contemplated by Article 8), and (b) is subject to the sale
restrictions contained in Article 7. On the Closing Date, the Company shall also
deliver or cause to be delivered to each Investor (x) a receipt for the
Aggregate Purchase Price paid by that Investor; and (y) a true and complete
copy, certified by the Secretary or an Assistant Secretary of the Company, of
the resolutions duly and validly adopted by the Board of Directors of the
Company evidencing its authorization of the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of the Company. The Company represents and
warrants to the Investors as follows:

(a) Organization and Power. The Company is a corporation duly organized, validly
existing and in good standing under the laws of the Commonwealth of Puerto Rico.
The Company is duly registered as a financial holding company under the U.S.
Bank Holding Company Act of 1956, as amended (the “Bank Holding Company Act”).
Each of the Company and each Company Subsidiary, including each Company
Subsidiary that is a Significant Subsidiary (as that term is defined in Rule
1.02 of Securities and Exchange Commission (“SEC”) Regulation S-X), including
FirstBank Puerto Rico (“FirstBank”), has all the corporate power and authority
that is required to enable it to conduct its business as it is being conducted
at the date of this Agreement. The Company and each Company Subsidiary is duly
qualified to do business and is in good standing in every jurisdiction in which
qualification is required, except jurisdictions in which failure to qualify
would not have a Company Material Adverse Effect. The Company has furnished to
the Investors or has filed via “Edgar” with the SEC true, correct and complete
copies of the Company’s Articles of Incorporation and By-Laws, as amended
through the date of this Agreement. For purposes of this Agreement, “Previously
Disclosed” means (i) information publicly disclosed by the Company in the
Company Reports filed by it with or furnished to the SEC and publicly available
via the Edgar system prior to the date of this Agreement (excluding any risk
factor disclosures contained in such documents and any disclosure of risks
included in any forward-looking statements disclaimer or other statements that
are similarly non-specific or are predictive or forward-looking in nature), or
(ii) documents made available to the Investors prior to the date of this
Agreement either physically or in an electronic data room to which the Investors
or their representatives had access and the information contained in those
documents, in each of (i) and (ii), prior to and until 11:59 p.m. on May 23,
2011, or (iii) information about tax audits and the extension of the period of
limitations with respect to a U.S. Internal Revenue Service tax audit made
available to the Investors prior to and until 11:59 p.m. on May 25,2011).

(b) “Company Material Adverse Effect.” As used in this Agreement, the term
“Company Material Adverse Effect” means any circumstance, change, effect, event
or fact the effect of which, individually or in the aggregate, (i) is, or would
reasonably be expected to be, materially adverse to the business, assets,
liabilities, results of operations or financial condition of the Company and its
consolidated Company Subsidiaries taken as a whole or (ii) prevents or
materially delays or materially impairs the ability of the Company to perform
its obligations under this Agreement and to consummate the transactions
contemplated hereby; provided, however, that the term Company Material Adverse
Effect will not include any circumstance, change, effect, event or fact arising
from (A) changes after the date of this Agreement in general business, economic
or market conditions in the United States or the Commonwealth of Puerto Rico
(including changes generally in prevailing interest rates, credit availability
and liquidity, currency exchange rates and price levels or trading volumes in
the United States or foreign securities or credit markets), or any outbreak or
escalation of hostilities, declared or undeclared acts of war or terrorism, in
each case generally affecting the industries in which the Company and the
Company Subsidiaries operate, (B) changes or proposed changes after the date of
this Agreement in United States generally accepted accounting principles
(“GAAP”) or regulatory accounting requirements applicable to the Company and the
Company Subsidiaries (C) changes or proposed changes after date of this
Agreement in securities or other laws or regulations of general applicability
(excluding banking laws and banking regulations), (D) changes in the market
price or trading volume of the Common Stock or any other equity, equity-related
or debt securities of the Company or the Company Subsidiaries (but not the
underlying reason or reasons for any such change), (E) the effects of actions or
failures to act by the Company or the Company Subsidiaries that are required by
this Agreement, or (F) failure by the Company or any of the Company Subsidiaries
to meet internal projections or forecasts with regard to results of operations
or financial condition (but not the underlying reason or reasons that the
projections or forecasts are not met); provided, however, that in the case of
clauses (A), (B) and (C), any circumstance, change, effect, event or fact shall
nevertheless be considered in determining whether a Company Material Adverse
Effect has occurred to the extent that such circumstance, change, effect, event
or fact, individually or in the aggregate, has, or would reasonably be expected
to have, a disproportionate, adverse impact on the business, assets results of
operations or financial condition of the Company and its consolidated Company
Subsidiaries taken as a whole relative to other participants in the United
States or in the Commonwealth of Puerto Rico in the industries in which the
Company and the Company Subsidiaries operate.

(c) Authorization. The Company has all corporate power and authority that is
necessary to enable it to enter into this Agreement and carry out the
transactions contemplated by this Agreement. All corporate actions necessary to
authorize the Company to enter into this Agreement and carry out the
transactions contemplated by it have been taken, except that, if the rules of
the New York Stock Exchange (“NYSE”) require stockholder approval of the
issuance of Common Stock to the Investor and other investors, that approval has
not yet been given. When this Agreement is executed by the Company, assuming due
execution by the Investors, it will be a valid and binding agreement of the
Company, enforceable against the Company in accordance with its terms. The
purchase of the Acquired Common Stock contemplated by this Agreement will not
constitute a Business Combination subject to Section B of Article Tenth of the
Company’s Articles of Incorporation and will not be subject to any statutory or
other provisions regarding business combinations with interested stockholders.

(d) NYSE Required Stockholder Approval. If the rules of the NYSE require
stockholder approval of the issuance of Common Stock to the Investors as
contemplated by this Agreement, such stockholder approval will require the
affirmative vote of a majority of the votes cast, provided that the total votes
cast represents over 50% of all the outstanding Common Stock.

(e) Other Investors and Aggregate Sale Price. Subject to Section 4.5, the
Company has entered into, or intends to enter into, agreements (together with
this Agreement, “Investor Agreements”) with investors other than the Investors
(“Other Investors”) relating to purchases of Common Stock at the Per Share
Price. The Company is seeking to enter into Investor Agreements (including this
Agreement) relating to sales of Common Stock with a total aggregate sale price
of at least $500 million and not more than (i) $550 million, minus (ii) the
purchase price of the shares that would be issuable on exercise of rights
expected to be issued in the Rights Offering, which Rights Offering will not
exceed $35 million in the aggregate.

(f) No Conflict. Neither the execution, delivery and performance by the Company
of this Agreement or of any or all of the Investor Agreements with the Other
Investors, nor the consummation of the transactions contemplated by this
Agreement or by any or all of the Investor Agreements with the Other Investors,
will violate, conflict with, result in a breach of, or constitute a default (or
an event which, with notice or lapse of time or both, would constitute a
default) under, (i) the Articles of Incorporation or the By-Laws of the Company,
(ii) any agreement or instrument or obligation to which the Company or any of
the Company Subsidiaries is a party or by which any of them is bound or to which
the Company or any of the Company Subsidiaries or any of their assets or
properties may be subject, or (iii) any law, order, rule or regulation of any
governmental or regulatory authorities, agencies, courts, commissions or other
entities, whether federal, state, local or foreign and including such
authorities of the Commonwealth of Puerto Rico, the United States, the United
States Virgin Islands, the British Virgin Islands or any other nation, province,
municipality or other political subdivision thereof, or any applicable
self-regulatory organizations (each, a “Governmental Entity”) having
jurisdiction over the Company or any of the Company Subsidiaries, except
violations, breaches or defaults that would not reasonably be expected to have a
Company Material Adverse Effect.

(g) Issuance of Acquired Common Stock. When the Company issues the shares of
Acquired Common Stock under Section 1.1, such shares will be duly authorized,
validly issued and non-assessable outstanding shares of Common Stock. The sale
of Common Stock as contemplated by this Agreement and the Investor Agreements
with the Other Investors will not give any other person preemptive rights or
other rights to acquire shares of the Company of any class or series. When
shares of Acquired Common Stock are sold to the Investors on the Closing Date as
contemplated by this Agreement, the respective Investors will own such shares
free and clear of any liens, encumbrances or claims of any other persons, other
than liens imposed because of acts of the Investors and restrictions on transfer
imposed by applicable securities or banking laws.

(h) Capitalization. The only authorized stock of the Company is 2,000,000,000
shares of Common Stock and 50,000,000 shares of preferred stock. At the date of
this Agreement, the only outstanding stock is not more than 21,350,000 shares of
Common Stock, 2,522,000 shares of Series A through E preferred stock (with a
liquidation preference of $25 per share) and 424,174 shares of Series G
preferred stock (with a liquidation preference of $1,000 per share). In the
event the Company enters into Investor Agreements (including this Agreement)
with total aggregate sale proceeds of between $500 million and $515 million
($550 million minus the expected $35 million purchase price of the shares that
would be issuable on exercise of rights expected to be issued in the Rights
Offering), such Investor Agreements will require the Company to issue no less
than 142,857,142 shares of Common Stock and no more than 147,142,858 shares of
Common Stock. The only options, warrants, exchangeable securities or other
agreements which require, or which, upon the passage of time, the payment of
money or the occurrence of any other event, may require the Company to issue any
stock of any class or series are (i) options, warrants and employee equity
grants that may entitle the holders to purchase a total of up to 132,000 shares
of Common Stock (subject to adjustment as a result of various occurrences,
including the transactions contemplated by this Agreement and the other Investor
Agreements), (ii) the conversion provisions of the Series G Preferred Stock,
which, among other things, give the holders the right to convert the Series G
Preferred Stock into a total of approximately 29,246,000 shares of Common Stock
(subject to adjustment as a result of various occurrences, including the
transactions contemplated by this Agreement and the other Investor Agreements),
(iii) a warrant entitling the United States Department of the Treasury to
purchase 389,483 shares of Common Stock (subject to adjustment as a result of
various occurrences, including the transactions contemplated by this Agreement
and the other Investor Agreements) and (iv) the rights of Investors under
Investor Agreements. In addition, the Company has 251,185 shares of Common Stock
reserved for issuance under Company Benefit Plans or for other purposes and the
Company expects to issue to the holders of its common stock as of a day prior to
the Closing Date rights that will entitle them to purchase Common Stock for a
per share price equal to the Purchase Price for a total of up to $35 million.
The Company has Previously Disclosed true, correct and complete copies of all
instruments and agreements that govern the terms and conditions of those
securities, including all certificates of designation, warrant agreements and
other agreements, as amended through the date of this Agreement.

(i) Consents and Approvals. Neither the execution and delivery of this Agreement
by the Company, nor the completion by the Company of the transactions that are
the subject of this Agreement, requires the consent of, approval by, or a filing
or notification by the Company with, any Governmental Entity, other than
(i) filings with the SEC reporting the signing of Investor Agreements or the
consummation of the transactions contemplated thereby; (ii) approval of the
Board of Governors of the Federal Reserve Bank (the “Federal Reserve Board”) of
any notice filed by an Investor pursuant to the Change in Bank Control Act of
1978, as amended; (iii) approval of the Board Representative described in
Section 4.8(g) under the Depository Institution Management Interlocks Act, in
the event that it applies to the Board Representative; (iv) any filings or
notifications that may be required to be made with or given to the Federal
Deposit Insurance Company (the “FDIC”), the Office of the Commissioner of
Financial Institutions of the Commonwealth of Puerto Rico (the “OCFI”) and other
banking or insurance regulatory agencies; (v) filing with NYSE in order to list
the shares of Acquired Common Stock in accordance with Section 5.2(f) and
(vi) securities or blue sky laws of the various states. Assuming the Investors’
representations and warranties in Section 3.2(h) are correct, the transactions
that are contemplated by this Agreement qualify for an exemption from the
reporting or waiting period requirements of the Hart-Scott-Rodino Antitrust
Improvements Act of 1976 (the “HSR Act”) under Section 7A(c) of the HSR Act.

(j) FirstBank. The Company owns all the outstanding shares of FirstBank.
FirstBank is a commercial bank duly organized and validly existing under the
laws of the Commonwealth of Puerto Rico and is duly licensed by the OCFI. The
deposits of FirstBank are insured by the FDIC to the fullest extent permitted in
the Federal Deposit Insurance Act and the rules and regulations of the FDIC
thereunder, and all premiums and assessments required to be paid in connection
therewith have been paid when due.

(k) Subsidiaries. The Company has furnished to the Investors or has Previously
Disclosed a true, correct and complete list of all of its subsidiaries (as the
term “subsidiary” is defined for purposes of the Bank Holding Company Act) as of
the date of this Agreement (individually, a “Company Subsidiary” and,
collectively, the “Company Subsidiaries”). Each Company Subsidiary (including
FirstBank) has been duly organized and is validly existing and, to the extent
the concept is applicable, in good standing under the laws of the jurisdiction
in which it was formed. All the shares of stock or other equity interests in
each of the Company Subsidiaries, whether directly or indirectly owned, have
been duly authorized and validly issued and, with regard to stock of
corporations or other equity interests in limited liability entities, are fully
paid and non-assessable and are not subject to any preemptive rights and are
free and clear of any lien, adverse right or claim, charge, option, pledge,
covenant, title defect, security interest or other encumbrance of any kind, with
no personal liability attaching to the ownership thereof, except liens, adverse
rights or claims, charges, options, pledges, covenants, title defects, security
interests or encumbrances on the Company’s equity interests in Company
Subsidiaries other than FirstBank that do not affect the Company’s control over
those Company Subsidiaries and, in the aggregate, would not reasonably be
expected to be materially adverse the Company and the Company Subsidiaries taken
as a whole. Neither the Company nor any of the Company Subsidiaries has issued
any options, warrants, scrips, pre-emptive rights, rights to subscribe, gross-up
rights, calls, commitments or convertible or exchangeable securities, or is a
party to any other agreements, which require, or upon the passage of time, the
payment of money or the occurrence of any other event may require, the Company
or any Company Subsidiary to issue or transfer any shares of or other equity
interests in a Company Subsidiary, and there are no registration rights or
covenants or transfer or voting restrictions with respect to any shares of or
other equity interests in any of the Company Subsidiaries.

(l) Company Reports. At least since January 1, 2008, the Company and the Company
Subsidiaries have filed all reports, proxy statements and other documents
required to have been filed with the SEC (the “Company Reports”), including
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and
have paid all material fees and assessments due and payable in connection
therewith. When they were filed, the Company Reports complied in all material
respects with the applicable rules, regulations and forms promulgated by the SEC
and none of the Company Reports, when filed, contained an untrue statement of a
material fact or omitted to state a material fact necessary in order to make the
statements made in it, in light of the circumstances under which they were made,
not misleading. The Company’s Annual Report on Form 10-K for the year ended
December 31, 2010 (the “Company 10-K”) and its Quarterly Report on Form 10-Q for
the quarterly period ended March 31, 2011 (the “March 10-Q”) which were filed
with the SEC, including any documents incorporated by reference in them, each
complied in all material respects with the requirements of the form on which it
was filed and, when it was filed, did not contain an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements made in it, in light of the circumstances under which they were made,
not misleading. As of the date of this Agreement, there are no outstanding
comments from the SEC with respect to any Company Report other than oral
inquiries regarding the accounting for and presentation in the consolidated
financial statements and disclosures made in those consolidated financial
statements regarding the February 2011 sale of loans from FirstBank to a joint
venture majority owned by PRLP Ventures LLC. No executive officer of the Company
has failed in any respect to make the certifications required of him or her
under Section 302 or 906 of the Sarbanes-Oxley Act of 2002.

(m) Controls and Procedures. The records, systems, controls, data and
information of the Company and the Company Subsidiaries are recorded, stored,
maintained and operated under means (including any electronic, mechanical or
photographic process, whether computerized or not) that are under the exclusive
ownership and direct control of the Company, the Company Subsidiaries or their
accountants (including all means of access thereto and therefrom), except for
any nonexclusive ownership and nondirect control that would not reasonably be
expected to have a material adverse effect on the system of internal accounting
controls described below. The Company (i) has implemented and maintains
disclosure controls and procedures (as defined in Rule 13a-15(e) under the
Exchange Act) to ensure that material information relating to the Company,
including its consolidated Company Subsidiaries, is made known to the chief
executive officer and the chief financial officer of the Company by others
within those entities, and (ii) has disclosed, based on its most recent
evaluation prior to the date of this Agreement, to the Company’s outside
auditors and the audit committee of the Board of Directors (A) any significant
deficiencies and material weaknesses in the design or operation of internal
control over financial reporting (as defined in Rule 13a-15(f) under the
Exchange Act) that are reasonably likely to adversely affect the Company’s
ability to record, process, summarize and report financial information, and
(B) any fraud, whether or not material, that involves management or other
employees who have a significant role in the Company’s internal controls over
financial reporting. As of the date of this Agreement, no officer of the Company
has knowledge of any reason that its outside auditors and its chief executive
officer and chief financial officer shall not be able to give the certifications
and attestations required pursuant to the rules and regulations adopted pursuant
to Section 404 of the Sarbanes-Oxley Act of 2002, without qualification, when
next due. Since December 31, 2008, (A) neither the Company nor any of the
Company Subsidiaries nor, to the knowledge of the Company, any director,
officer, employee, auditor, accountant or representative of the Company or any
of the Company Subsidiaries, has received or otherwise had or obtained knowledge
of any material complaint, allegation, assertion or claim, whether written or
oral, regarding the accounting or auditing practices, procedures, methodologies
or methods of the Company or any of the Company Subsidiaries or their respective
internal accounting controls, including any material complaint, allegation,
assertion or claim that the Company or any of the Company Subsidiaries has
engaged in questionable accounting or auditing practices, and (B) no attorney
representing the Company or any of the Company Subsidiaries, whether or not
employed by the Company or any of the Company Subsidiaries, has reported under
Part 205 of the SEC Rules (17 CFR §205.1, et.seq.) evidence of a material
violation of securities laws, breach of fiduciary duty or similar violation by
the Company or any of its officers, directors, employees or agents to the Board
of Directors or any committee thereof or to any director or officer of the
Company. The management of the Company has, at least since January 1, 2006,
performed the evaluation of the effectiveness, as of the end of each fiscal
year, of the Company’s internal control over financial reporting required by SEC
Rule 13a-15(c). The evaluation as of December 31, 2010 did not disclose any
material weaknesses.

(n) Financial Statements. Each of the consolidated balance sheets of the Company
and the Company Subsidiaries and the related consolidated statements of income,
stockholders’ equity and cash flows, together with the notes thereto, included
in the Company 10-K, and the unaudited consolidated balance sheets of the
Company and the Company Subsidiaries as of March 31, 2011 and the related
consolidated statements of income, stockholders’ equity and cash flows for the
period ending March 31, 2011, together with the notes thereto, included in the
March 10-Q, (the “Interim Financials” and, collectively, the “Company Financial
Statements”), (i) have been prepared from, and are in accordance with, the books
and records of the Company and the Company Subsidiaries, (ii) complied as to
form, as of their respective filing dates, in all material respects with
applicable accounting requirements and with the published rules and regulations
of the SEC with respect thereto, (iii) have been prepared in accordance with
GAAP applied on a consistent basis and (iv) present fairly in conformity with
GAAP in all material respects the consolidated financial position of the Company
and the Company Subsidiaries at the dates and the consolidated results of
operations, changes in stockholders’ equity and cash flows of the Company and
the Company Subsidiaries for the periods stated therein (subject to the absence
of notes and year-end audit adjustments in the case of the Interim Financials).

(o) Absence of Undisclosed Liabilities. Neither the Company nor any of the
Company Subsidiaries has any liabilities, contingent or otherwise, that would be
required to be reflected on, or disclosed in notes to, consolidated financial
statements of the Company and the Company Subsidiaries prepared in accordance
with GAAP, other than (i) liabilities reflected on the consolidated balance
sheet of the Company and the Company Subsidiaries at March 31, 2011 included in
the March 10-Q, (ii) liabilities disclosed in the notes to the financial
statements in the Company 10-K or the March 10-Q, (iii) liabilities that,
because they were not material, were not required by GAAP to have been reflected
on the consolidated balance sheet of the Company and the Company Subsidiaries at
March 31, 2011 or disclosed in the notes to the financial statements included in
the Company 10-K or the March 10-Q, (iv) contingent obligations and contingent
liabilities disclosed in the management’s discussion and analysis of financial
condition and results of operations included in the Company 10-K or the
March 10-Q, (v) contingent liabilities not required by GAAP to be reflected in,
or described in notes to, the Company’s financial statements and not required by
applicable SEC rules to be described in the management’s discussion and analysis
of financial condition and results of operations included in the Company 10-K or
the March 10-Q or (vi) liabilities arising in the ordinary course of the conduct
by the Company and the Company Subsidiaries of their respective businesses since
March 31, 2011.

(p) Absence of Certain Changes. Since December 31, 2010, (i) the Company and the
Company Subsidiaries, including FirstBank, have conducted their businesses in
the ordinary course and in the same manner in which they were being conducted
during the period immediately prior to December 31, 2010, (ii) there has not
been a Material Adverse Change in the financial condition, results of
operations, business or prospects of the Company and the Company Subsidiaries
taken as a whole and (iii) nothing has occurred that has had or is likely to
have a Company Material Adverse Effect. A “Material Adverse Change” (x) in the
financial condition of the Company and the Company Subsidiaries will occur
between two dates if between those dates there is a material reduction of the
Company’s and the Company Subsidiaries’ consolidated working capital, net worth
or tangible net worth, a material increase in their consolidated current
liabilities (other than due to the conduct of business in the ordinary course)
or a material increase in their consolidated total liabilities (other than due
to the conduct of business in the ordinary course), and (y) in the results of
operations of the Company and the Company Subsidiaries during a period will
occur if that period consists of one or more full fiscal quarters and during
that period there is a material reduction in its and its subsidiaries’
consolidated total revenues, net income before income taxes, net income, or
earnings before interest, taxes, depreciation and amortization compared both
with the same period of the preceding fiscal year and with the immediately
preceding period of the same number of fiscal quarters. However, a change due
wholly or primarily to any of the conditions or occurrences referred to in
clauses (A) through (F) of Section 3.1(b) is not a Material Adverse Change
(which clauses shall be read to incorporate the proviso applicable to clauses A
through C in Section 3.1(b)).

(q) Compliance with FDIC Order, OCFI Order and Federal Reserve Agreement. The
capital of the Company and of FirstBank, supplemented by proceeds totaling at
least $500 million of the sales of Common Stock under this and other Investor
Agreements and the conversion of the Series G Preferred Stock into Common Stock,
will be sufficient to meet any applicable minimum capital requirement imposed by
statute, regulation or Governmental Entity, including any requirements as to the
capitalization of FirstBank contained in or arising out of the consent order
dated June 3, 2010 issued by the FDIC (the “FDIC Consent Order”) and the
simultaneous order issued by the OCFI requiring compliance with the FDIC Consent
Order (the “OCFI Order”) or as to the capitalization of the Company contained in
or arising out of the agreement dated June 4, 2010 between the Company and the
Federal Reserve Bank of New York (the “Federal Reserve Agreement”) and any
capital plan approved in connection therewith and in effect.

(r) Compliance with Laws. Each of the Company, FirstBank, and each of the other
Company Subsidiaries has at all times complied, and currently is complying,
with, and the condition and use of its assets and properties has not violated or
infringed and does not currently violate or infringe in any material respects,
any applicable United States domestic, federal, state or local, any applicable
Commonwealth of Puerto Rico, or any applicable foreign, laws, regulations,
rules, judgments, injunctions and decrees, including, to the extent they are
applicable to the Company or Company Subsidiaries, the Troubled Asset Relief
Program, the Emergency Economic Stabilization Act of 2008, the Sarbanes-Oxley
Act of 2002, the Equal Credit Opportunity Act, the Fair Housing Act, the
Community Reinvestment Act, the Home Mortgage Disclosure Act, the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT) Act of 2001, all other applicable fair lending
laws or other laws relating to discrimination and the Bank Secrecy Act, except
to the extent of failures to comply, violations or infringements that would not
reasonably be expected to result in actions against the Company or Company
Subsidiaries that would, in the aggregate, interfere in a material respect with
the businesses of the Company and the Company Subsidiaries or result in monetary
penalties against the Company or Company Subsidiaries that would be material to
the Company and the Company Subsidiaries taken as a whole. Insofar as any
officer of the Company is aware, none of the Company or any of the Company
Subsidiaries is under investigation with respect to, or has been threatened to
be charged with or given notice of any material violation of, any such laws,
regulations, rules, judgments, injunctions or decrees. FirstBank is the only
Company Subsidiary that is subject to the Community Reinvestment Act. FirstBank
has a Community Reinvestment Act rating of “satisfactory” or better.

(s) Licenses and Permits. The Company and the Company Subsidiaries have all
material licenses and permits from Governmental Entities that are required at
the date of this Agreement to enable them to conduct their businesses as they
currently are being conducted. To the knowledge of the Company, no suspension or
cancellation of any such licenses or permits is pending or threatened.

(t) Litigation. Neither the Company nor any of the Company Subsidiaries is a
party to (i) any legal proceeding that the Company would be required to disclose
under Item 103 of SEC Regulation S-K in a filing at the date of this Agreement
or the Closing Date to which that Item applies, other than legal proceedings
disclosed in the Company 10-K, or in a report on Form 8-K filed with the SEC
since December 31, 2010, or (ii) any suit or governmental proceeding that seeks
to prevent the Company from completing the transactions that are the subject of
this Agreement or any of the other Investor Agreements, nor, to the best of the
knowledge of any officer of the Company, has any suit or governmental proceeding
which seeks to prevent the Company from completing the transactions that are the
subject of this Agreement been threatened.

(u) Tax Matters. Each of the Company and the Company Subsidiaries has timely
filed when due (taking account of timely filed extensions) all Tax Returns which
it has been required to file and has timely paid or has timely withheld and
remitted all Taxes shown on any Tax Return. All such Tax Returns are true,
correct and complete in all material respects and accurately reflect in all
material respects all Taxes required to have been paid, except to the extent of
items that may be disputed by applicable taxing authorities but for which there
is substantial authority to support the position taken by the Company or the
Company Subsidiary and which have been adequately reserved against in accordance
with GAAP on the consolidated balance sheet at December 31, 2010 included in the
Company 10-K. No Tax lien has been filed by any taxing authority against the
Company or any of the Company Subsidiaries or any of their assets, other than
properties acquired through foreclosure or similar processes and held for sale.
Except as Previously Disclosed, no Federal, Commonwealth, United States Virgin
Islands, foreign, state or local audits or other administrative proceedings or
court proceedings in any jurisdiction with regard to Taxes are currently pending
or threatened with regard to the Company or any of its the Company Subsidiaries.
Neither the Company nor any of the Company Subsidiaries (i) is a party to any
agreement providing for the allocation or sharing of Taxes, (ii) has
participated in or cooperated with an international boycott as that term is used
in Section 999 of the Internal Revenue Code of 1986, as amended (the "Code"), or
(iii) is liable as a transferee, a successor or otherwise for any Tax incurred
by any other person. There is no material intercompany income or gain which may
in the future become taxable to the Company, whether on disposition of
particular assets or Company Subsidiaries or otherwise. Except as Previously
Disclosed, no Tax Return of the Company or any of the Company Subsidiaries is
the subject of an audit by any taxing authority (including any state or local
taxing authority) in the Commonwealth of Puerto Rico, the United States, the
U.S. Virgin Islands or any other nation. All deficiencies asserted or
assessments made as a result of any Tax audits that are not being contested in
good faith by appropriate proceedings and for which appropriate reserves have
been established have been paid in full. At least since January 1, 2006, no
claim has been made by an authority in a jurisdiction where the Company or any
of the Company Subsidiaries does not file a Tax Return that the Company or any
of the Company Subsidiaries is or may be subject to taxation by that
jurisdiction. Except as Previously Disclosed, neither the Company nor any
Company Subsidiary (i) has waived any statute of limitations with respect to
Taxes or agreed to any extension of time with respect to a Tax assessment or
deficiency, in each case, that is still in effect, or has pending a request for
any such extension or waiver or (ii) has or has ever had a permanent
establishment in any country other than the country of its organization, or is
or has ever been subject to Tax in a jurisdiction outside the country of its
organization. The Company is not a “controlled foreign corporation” within the
meaning of Section 957 of the Code, nor will it become a “controlled foreign
corporation” as a result of the transactions contemplated by this Agreement.
Neither the Company nor any of the Company Subsidiaries is (i) a passive foreign
investment company within the meaning of Section 1297 of the Code or (ii) a
shareholder, directly or indirectly, in such a passive foreign investment
company. There are no current limitations on the utilization by the Company or
any of the Company Subsidiaries of its respective net operating loss
carryforwards under any applicable Tax law, including Section 382 of the Code
(or any similar provision of state, local or non-U.S. law). The transactions
described herein occurring on the Closing Date and any other transactions
contemplated by this Agreement will not result in a limitation on the
utilization of the Company’s or FirstBank’s net operating loss carryforwards
under any applicable provision of Puerto Rico income Tax law. The net operating
loss carryforward of FirstBank as of December 31, 2010 as a result of losses
that have been or will be reflected on FirstBank’s Puerto Rico income tax
returns (at least some of which are or will be subject to audit) is at least
$550,000,000. For the purposes of this Agreement, the term “Taxes” means (1) all
Commonwealth of Puerto Rico, U.S. Virgin Islands, British Virgin Islands, U.S.
federal, state, local, foreign or other taxes of any kind (together with any and
all interest, penalties, additions to tax and additional amounts imposed with
respect thereto) imposed by any Governmental Entity, including taxes on or with
respect to income, franchise, windfall or other profits, gross receipts,
property, sales, use, capital stock, payroll, employment, unemployment, social
security, workers’ compensation or net worth, and taxes in the nature of excise,
withholding, ad valorem or value added, (2) liability for the payment of any
amounts of the type described in clause (1) as a result of being or having been
a member of an affiliated, consolidated, combined or unitary group, and
(3) liability for the payment of any amounts as a result of being party to any
tax sharing agreement or as a result of any express or implied obligation to
indemnify any other person with respect to the payment of amounts of the type
described in clause (1) or (2). For the purposes of this Agreement, the term
“Tax Return” means any and all returns and reports (including elections,
declarations, disclosures, schedules, estimates and information returns and any
amendments thereto) supplied or required to be supplied to any Governmental
Entity in connection with Taxes.

(v) Environmental Matters. Except as would not reasonably be expected, in
aggregate, to have a Company Material Adverse Effect, (i) the Company and the
Company Subsidiaries have all environmental permits which are necessary to
enable them to conduct their businesses as they are being conducted on the date
of this Agreement without violating any Environmental Laws, (ii) neither the
Company nor any of the Company Subsidiaries has received any notice of material
noncompliance or material liability under any Environmental Law, (iii) neither
the Company nor any of the Company Subsidiaries has performed any acts,
including, but not limited to, releasing, storing or disposing of hazardous
materials, there is no condition on any property owned or leased by the Company
or a Company Subsidiary, and there was no condition on any property formerly
owned or leased by the Company or a Company Subsidiary while the Company or a
Company Subsidiary owned or leased that property, that could result in liability
by the Company or a Company Subsidiary under any Environmental Law and
(iv) neither the Company nor any of the Company Subsidiaries is subject to any
order of any Governmental Entity requiring the Company or any of the Company
Subsidiaries to take, or refrain from taking, any actions in order to comply
with any Environmental Law and no action or proceeding seeking such an order is
pending or, insofar as any officer of the Company or any of the Company
Subsidiaries is aware, threatened against the Company or any of the Company
Subsidiaries. As used in this Agreement, the term "Environmental Law” means any
United States, Puerto Rico or other national, state or local law, rule,
regulation, guideline or other legally enforceable requirement of a Governmental
Entity relating to protection of the environment or to environmental conditions
which affect human health or safety.

(w) Labor Matters. No employees of the Company or Company Subsidiaries are
represented by any labor union nor are there any collective bargaining
agreements otherwise in effect. There is no pending demand by any union or
employee group to be recognized or certified as the bargaining representative
for any of the Company’s or the Company Subsidiaries’ employees, and there are
no proceedings seeking recognition or certification of that type pending before
the National Labor Relations Board or any other Governmental Entity in the
United States, Puerto Rico or elsewhere.

(x) Company Benefit Plans.

(i) The Company has Previously Disclosed all benefit plans, agreements,
commitments, practices or arrangements of any type maintained or sponsored by
the Company or any Company Subsidiary for its current and former employees,
directors and consultants and the compensation paid to all its directors, to its
Chief Executive Officer, its Chief Financial Officer, and its three most highly
compensated officers other than its Chief Executive Officer and its Chief
Financial Officer who were serving as officers at December 31, 2011. “Company
Benefit Plans” means all benefit and compensation plans, agreements,
commitments, practices or arrangements of any type maintained or sponsored by
the Company or any Company Subsidiary for its current and former employees,
directors and individual consultants.

(ii) Except as would not reasonably be expected to result in a liability that
would be material to the Company and the Company Subsidiaries taken as a whole,
(i) each Company Benefit Plan that is required to be registered with, or
approved by, a Governmental Entity in the Commonwealth of Puerto Rico, the
United States or any other jurisdiction has been so registered with or approved
by that Governmental Entity, and (ii) each Company Benefit Plan has been
maintained in all material respects in accordance with its terms and any
applicable provisions of law (including, if applicable, the U.S. Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), the Code, the
Internal Revenue Code of New Puerto Rico, the Troubled Asset Relief Program, and
the Emergency Economic Stabilization Act of 2008).

(iii) No Company Benefit Plan is (x) a pension plan (of the type described in
Section 3(2) of ERISA) subject to statutory minimum funding requirements under
Title IV of ERISA, Section 412 of the Code, or similar law; (y) a “multiemployer
plan” (of the type described in Section 3(37) of ERISA), or (z) an “employee
welfare plan” (of the type described in Section 3(1) of ERISA) providing
benefits, including death or medical benefits, beyond termination of service or
retirement other than coverage mandated by the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended, or similar law, and at the sole expense
of the participant or the participant’s beneficiary. Neither the Company nor any
Company Subsidiary would reasonably be expected to have any liability with
respect to any plan described in (x), (y), or (z) of this subsection or
otherwise as a result of any trade or business that is or during the past six
years has been treated as a single employer with the Company or any Company
Subsidiary under Section 414(b), (c), (m) or (o) of the Code or Section 4001(b)
of ERISA.

(iv) Neither the execution of this Agreement nor the consummation of the
transactions contemplated by this Agreement will give rise to a change in
control under, or result in the breach or the violation of, or the acceleration
of any right under, or result in any additional rights, or the triggering of any
anti-dilution adjustment under an equity plan sponsored by the Company or any of
the Company Subsidiaries or an employment agreement or other contract or
agreement to which the Company or any of the Company Subsidiaries is a party.

(v) Neither the Company nor any of the Company Subsidiaries has a contract, plan
or commitment, whether legally binding or not, to create any additional Company
Benefit Plan or to modify any existing Company Benefit Plan in a manner that
would increase materially the expense of maintaining such Company Benefit Plan
above the level of the expense incurred therefore for the most recent fiscal
year.

(y) Investment Company or Investment Adviser. Neither the Company nor any of the
Company Subsidiaries is required to be registered as an investment company under
the Investment Company Act of 1940, as amended, or to be registered under the
Investment Advisers Act of 1940, as amended.

(z) Compliance with Banking Laws and Regulations. Neither the Company nor any of
the Company Subsidiaries (including FirstBank) (i) is subject to (or has been
advised that a Governmental Entity that regulates banking activities in any
location in which the Company or any Company Subsidiary conducts banking
activities (including the FDIC, the OCFI and the Federal Reserve) (each a “Bank
Regulatory Agency”) is considering issuing, initiating or ordering) any
cease-and-desist or similar order, or any enforcement action commenced, by any
Bank Regulatory Agency or (ii) is a party to any written agreement, consent
agreement or memorandum of understanding with, or any commitment letter or
written undertaking to, any Bank Regulatory Agency, and no resolution of the
Board of Directors of the Company or any of the Company Subsidiaries (including
FirstBank) is in effect that was adopted at the request of a Bank Regulatory
Agency that restricts in any material respect the conduct of its business or
that relates in a material manner to its capital adequacy, its liquidity and
funding policies and practices, its ability to pay dividends, its credit, risk
management or compliance policies, its internal controls, its management or its
operations or business, other than the FDIC Consent Order, the OCFI Order, the
Federal Reserve Agreement and a confidential agreement dated September 28, 2010
with a Bank Regulatory Agency. The Company and each of the Company Subsidiaries
is in compliance in all material respects with all agreements, commitments and
undertakings it has made to a Governmental Entity that are currently in effect
(including the FDIC Consent Order, the OCFI Order and the Federal Reserve
Agreement) and neither the Company nor any of the Company Subsidiaries has
received any notice from any Bank Regulatory Agency indicating that either the
Company or any of the Company Subsidiaries is not in compliance in all material
respects with any such agreement, commitment or undertaking.

(aa) Compliance with Mortgage Laws and Sale of Mortgage Loans. The Company and
the Company Subsidiaries have complied in all material respects with (i) all
requirements of applicable laws and governmental regulations with respect to the
origination, purchase, sale, insuring or servicing of or filing of claims in
connection with mortgage loans, including all laws and governmental regulations
with respect to documentation in connection with the origination, processing,
underwriting (including credit approval), purchase and servicing of mortgage
loans, real estate settlement procedures, consumer protection, truth in lending,
fair housing, transfers of servicing, collection practices, equal credit
opportunity and adjustable rate mortgages, (ii) with regard to mortgage loans
any of them has sold to any Agency, any agreements with, or applicable rules,
regulations, guidelines or other requirements of, any Agency to which the
mortgage loans were sold, in each case, except failures to comply that would not
reasonably be expected, in aggregate, to have a Company Material Adverse Effect,
(iii) the responsibilities and obligations relating to mortgage loans set forth
in any agreement between the Company or any of the Company Subsidiaries and any
such Agency, Loan Investor or Insurer, and (iv) the terms and provisions of any
mortgage or other collateral documents and other loan documents with respect to
each mortgage loan, in the case of this clause (iv) only, except as would not
cause a Company Material Adverse Effect. Neither the Company nor any of the
Company Subsidiaries has received a written claim from any Agency, Loan Investor
or Insurer to the effect that the Company or any of the Company Subsidiaries has
failed to comply in any material respect with applicable underwriting standards
or guidelines with respect to mortgage loans sold by the Company or any of the
Company Subsidiaries to an Agency or Loan Investor or with respect to any sale
of mortgage servicing rights, or a written notice from any Agency, Loan Investor
or Insurer restricting the activities (including commitment authority) of the
Company or any of the Company Subsidiaries or terminating or giving notice of
intent to terminate its relationship with the Company or any of the Company
Subsidiaries because of poor performance, poor loan quality or concern with
respect to the Company’s or any of the Company Subsidiaries’ compliance with
laws. For purposes of this Section 3.1(aa):

(i) “Agency ” shall mean the Federal Housing Administration, the Federal Home
Loan Mortgage Corporation, the Federal National Mortgage Association, the
Government National Mortgage Association, or any other federal or state agency
with authority to (i) determine any investment, origination, lending or
servicing requirements with regard to mortgage loans originated, purchased or
serviced by the Company or any of the Company Subsidiaries or (ii) originate,
purchase, or service mortgage loans, or otherwise promote mortgage lending,
including, without limitation, state and local housing finance authorities;

(ii) “Loan Investor ” shall mean any person (including an Agency) having a
beneficial interest in any mortgage loan originated, purchased or serviced by
the Company or any of the Company Subsidiaries or a security backed by or
representing an interest in any such mortgage loan; and

(iii) “Insurer ” shall mean a person who insures or guarantees for the benefit
of the mortgagee all or any portion of the risk of loss upon borrower default on
any of the mortgage loans originated, purchased or serviced by the Company or
any of the Company Subsidiaries, including the Federal Housing Administration,
the United States Department of Veterans’ Affairs, the Rural Housing Service of
the U.S. Department of Agriculture and any private mortgage insurer, and
providers of hazard, title or other insurance with respect to such mortgage
loans or the related collateral.

(bb) Risk Management. The Company and the Company Subsidiaries have in place
risk management policies and procedures sufficient in scope and operation to
provide reasonable protection against risks of the type and in amounts
reasonably expected to be incurred by entities that are similar to the Company
and the Company Subsidiaries in size and in the lines of business in which they
are engaged. All material derivative instruments entered into by the Company or
the Company Subsidiaries for their own accounts were entered into (i) in the
ordinary course of business only for the purposes of mitigating identified
risks, (ii) in accordance with prudent practices and in all material respects
with all applicable laws, rules, regulations and regulatory policies, and
(iii) with counterparties that, at the time, the Company or the applicable
Company Subsidiary believed to be financially responsible. Each such material
derivative instrument constitutes a valid and legally binding obligation of the
Company or one or more of the Company Subsidiaries, enforceable in accordance
with its terms and, to the knowledge of the Company, neither the Company nor any
of the Company Subsidiaries, nor any other party thereto, is in material breach
of or has materially defaulted under any such agreement or arrangement.

(cc) Patriot Act, Office of Foreign Asset Controls; Anti-Money Laundering. The
operations of the Company and the Company Subsidiaries are being conducted in
compliance in all material respects with applicable financial recordkeeping,
reporting and other requirements of the Currency and Foreign Transactions
Reporting Act of 1970, as amended, the United and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, any applicable order or regulation issued by the Office of Foreign Assets
Control of the U.S. Department of the Treasury (“OFAC”), or any other applicable
anti-money laundering or anti-terrorist-financing statutes, rules or regulations
of any jurisdictions, and no action or proceeding by or before any Governmental
Entity alleging violations of anti-money laundering statutes or anti-terrorist
financing statutes by the Company or any of the Company Subsidiaries is pending
or, to the knowledge of the Company, threatened, except, in each case, as would
not reasonably be expected, in aggregate, to have a Company Material Adverse
Effect. None of the Company or any of the Company Subsidiaries has, since
December 31, 2008, nor to the knowledge of the Company has any other person on
behalf of the Company or any of the Company Subsidiaries that qualifies as a
“financial institution” under U.S. anti-money laundering laws, knowingly acted,
by itself or in conjunction with another, in any act in connection with the
concealment of any currency, securities or other proprietary interest that is
the result of a felony as defined in U.S. anti-money laundering laws (“Unlawful
Gains”), nor knowingly accepted, transported, stored, dealt in or brokered any
sale, purchase or any transaction of any other nature for Unlawful Gains. Each
of the Company and, to the extent it qualifies as a “financial institution”
under U.S. anti-money laundering laws, any of the Company Subsidiaries has
implemented in all material respects such anti-money laundering mechanisms and
kept and filed all material reports and other necessary material documents as
required by, and otherwise complied in all material respects with, U.S.
anti-money laundering laws and rules and regulations thereunder. None of the
Company or any of the Company Subsidiaries, nor any of their respective
directors, officers, agents, employees or any other persons acting on their
behalf, will knowingly directly or indirectly lend, contribute or otherwise make
available any funds to any subsidiary, joint venture partner or other person or
entity for the purpose of financing the activities of any person currently
subject to U.S. sanctions administered by OFAC.

(dd) Foreign Corrupt Practices Act. None of the Company or any of the Company
Subsidiaries, nor any of their respective directors, officers, agents, employees
or any other persons acting on their behalf (i) has violated the Foreign Corrupt
Practices Act, 15 U.S.C. § 78dd-1 et seq., as amended, or any other similar
applicable foreign, federal, or state legal requirement, including making or
providing, or causing to be made or provided, directly or indirectly, any
payment or thing of value to a foreign official, foreign political party,
candidate for office or any other person knowing that the person shall pay or
offer to pay the foreign official, party or candidate, for the purpose of
influencing a decision, inducing an official to violate their lawful duty,
securing any improper advantage, or inducing a foreign official to use his or
her influence to affect a governmental decision, (ii) has paid, accepted or
received any unlawful contributions, payments, expenditures or gifts, or
(iii) has violated or operated in noncompliance with any export restrictions,
anti-terrorism law or regulation, anti-boycott regulations or embargo
regulations.

(ee) Insurance. The Company and each of the Company Subsidiaries is presently
insured, and during each of the past three calendar years (or during such lesser
period of time as the Company has owned such subsidiary) has been insured, for
reasonable amounts with financially sound and reputable insurance companies
against such risks as companies engaged in a similar business would, in
accordance with good business practice, customarily be insured.

(ff) Core Deposits and Certificates of Deposits. As of the date hereof,
FirstBank has at least $3,475,000,000 in core deposits (including money market,
demand, checking, savings and transactional accounts and excluding secured
governmental deposits and certificates of deposits) and at least $1,825,000,000
in certificates of deposits, excluding governmental and brokered deposits.

(gg) Loans to Affiliates; Loans to Directors and Officers. Neither the Company
nor any of the Company Subsidiaries is a party to any loan, loan agreement, note
or borrowing arrangement (including leases, credit enhancements, commitments,
guarantees and interest-bearing liabilities) (each, a “Loan”) with any director
or executive officer of the Company or any of the Company Subsidiaries or
shareholder of the Company that beneficially owns five percent or more of the
voting common stock of the Company. All Loans with any executive officer of the
Company or any of the Company Subsidiaries or shareholder of the Company are
made in compliance with the applicable requirements of the Federal Reserve
Board’s Regulation O.

(hh) Compliance with Securities Laws. Neither the Company nor any person acting
on its behalf has taken any action (including, offering any securities of the
Company under circumstances which would require the integration of such offering
with the offering of any of the securities to be issued pursuant to this
Agreement or any other Investor Agreement with any Other Investors for purposes
of the Securities Act and the rules and regulations of the SEC promulgated
thereunder) which might subject the offering, issuance or sale of any of the
securities to be issued pursuant to this Agreement or any other Investor
Agreement with any Other Investors to the registration requirements of the
Securities Act or that would cause the sale of Common Stock under this and the
other Investor Agreements not to be eligible for the exemption from the
registration requirements of the Securities Act contained in Section 4(2) of
that Act.

(ii) Commitments and Contracts. Each agreement to which the Company or any
Company Subsidiary is a party which is a “material contract” within the meaning
of Item 601(b)(10) of Regulation S-K (each, a “Company Significant Agreement”)
is valid and binding on the Company and the Company Subsidiaries, as applicable,
and, and insofar as any officer of the Company is aware, is valid and binding on
the other party or parties to it, and is in full force and effect. The Company
and each of the Company Subsidiaries, as applicable, are in all material
respects in compliance with and have in all material respects performed all
obligations required to be performed by them to date under each Company
Significant Agreement. Neither the Company nor any of the Company Subsidiaries
knows of, or has received notice of, any material violation or default (or any
condition which with the passage of time or the giving of notice would cause
such a violation of or a default) by the Company or any Company Subsidiary under
any Company Significant Agreement. To the knowledge of the Company, as of the
date of this Agreement, there are no material transactions or series of related
transactions, agreements, arrangements or understandings, nor are there any
currently proposed material transactions, or series of related transactions
between the Company or any Company Subsidiaries, on the one hand, and the
Company, any current or former director or executive officer of the Company or
any Company Subsidiaries or any person who beneficially owns 5% or more of the
Common Shares (or any of such person’s immediate family members or affiliates)
(other than Company Subsidiaries), on the other hand.

(jj) Properties and Leases. The Company and the Company Subsidiaries have good
and marketable title to all real properties and good title to all other
properties and assets owned by them (other than any assets the Company or any of
the Company Subsidiaries has repossessed), in each case, free from Liens that
would affect the value thereof or interfere with the use made or to be made
thereof by them in any material respect. The Company and the Company
Subsidiaries own or lease all properties that are necessary to their operations
as now conducted. All leases of real property and all other leases material to
the Company or any of the Company Subsidiaries pursuant to which the Company or
any such Company Subsidiary, as lessee, leases real or personal property are
valid and effective in accordance with their respective terms, and there is not,
under any such lease, any existing default by the Company or such Company
Subsidiary or any event which, with notice or lapse of time or both, would
constitute such a default except for such as would not reasonably be expected to
have a Company Material Adverse Effect.

(kk)  Intellectual Property Rights.  

(i) The Company and the Company Subsidiaries own or possess adequate rights or
licenses to use all material Intellectual Property rights (“Intellectual
Property Rights”) necessary to conduct their business as conducted on the date
of this Agreement and as presently contemplated to be conducted in the
future.  To the knowledge of the Company, no product or service of the Company
or the Company Subsidiaries infringes the Intellectual Property Rights of
others.  The Company and the Company Subsidiaries have not received notice of
any claim being made or brought, or, to the knowledge of the Company, being
threatened, against the Company or any of the Company Subsidiaries (i) regarding
their Intellectual Property Rights that are necessary to conduct their business
as conducted on the date of this Agreement and as presently contemplated to be
conducted in the future, or (ii) that the products or services of the Company or
the Company Subsidiaries infringe the Intellectual Property Rights of
others.  The computers, computer software, firmware, middleware, servers,
workstations, routers, hubs, switches, data communications lines, and all other
information technology equipment, and all associated documentation used in the
business of the Company and the Company Subsidiaries (the “IT Assets”) operate
and perform in all material respects in accordance with their documentation and
functional specifications and otherwise as required in connection with the
business. To the Company’s knowledge, no person has gained unauthorized access
to the IT Assets. The Company and the Company Subsidiaries have implemented
reasonable backup and disaster recovery technology consistent with industry
practices. The Company and the Company Subsidiaries take reasonable measures,
directly or indirectly, to ensure the confidentiality, privacy and security of
customer, employee and other confidential information. The Company and the
Company Subsidiaries have complied with all internet domain name registration
and other requirements of internet domain registrars concerning internet domain
names that are used in the business.  Without limiting the foregoing, the
Company and the Company Subsidiaries (A) own or have the valid right to use all
the names that are material to the conduct of their businesses or the
maintenance of their customer goodwill, including the name “FirstBank”, in all
applicable jurisdictions, free and clear of all Liens and (B) have not granted
to any third party, by license or otherwise, any right or interest in or to use
any such name other than in connection with relationships between those third
parties and the Company or Company Subsidiaries.  No third party has asserted
any rights in any geographic area in which it competes with the Company or a
Company Subsidiary to any name that is material to the business of the Company
or a Company Subsidiary with which the third party competes.

(ii) For the purposes of this Agreement, “Intellectual Property” shall mean
trademarks, service marks, brand names, certification marks, trade dress, domain
names and other indications of origin, the goodwill associated with the
foregoing and registrations in any jurisdiction of, and applications in any
jurisdiction to register, the foregoing, including any extension, modification
or renewal of any such registration or application; inventions, discoveries and
ideas, whether patentable or not, in any jurisdiction; patents, applications for
patents (including divisions, continuations, continuations in part and renewal
applications), and any renewals, extensions or reissues thereof, in any
jurisdiction; nonpublic information, know-how, trade secrets and confidential
information and rights in any jurisdiction to limit the use or disclosure
thereof by any person; writings and other works, whether copyrightable or not,
in any jurisdiction; and registrations or applications for registration of
copyrights in any jurisdiction, and any renewals or extensions thereof; and any
similar intellectual property or proprietary rights.

3.2 Representations and Warranties of the Investors. Each Investor represents
and warrants, severally and not jointly and only with respect to itself, to the
Company as follows:

(a) Organization and Power. The Investor is duly organized, validly existing and
in good standing under the laws of the jurisdiction in which it was formed and
the Investor is duly qualified to do business in all jurisdictions where failure
to be qualified could reasonably be expected to affect adversely the Investor’s
ability to carry out the transactions that are the subject of this Agreement.
The Investor is an entity advised by an affiliate of Thomas H. Lee Partners,
L.P.

(b) Authorization. The Investor has all power and authority that is necessary to
enable it to enter into this Agreement and carry out the transactions
contemplated by this Agreement. All actions necessary to authorize the Investor
to enter into this Agreement and carry out the transactions contemplated by it
have been taken. This Agreement has been duly executed by the Investor and,
assuming due execution by the Company, it is a valid and binding agreement of
the Investor, enforceable against the Investor in accordance with its terms.

(c) No Conflict. Neither the execution and delivery of this Agreement by the
Investor nor the consummation of the transactions contemplated by this Agreement
will violate, result in a breach of, or constitute a default (or an event which,
with notice or lapse of time or both, would constitute a default) under, (i) the
certificate of incorporation and bylaws or other organizational documents of the
Investor, (ii) any agreement or instrument to which the Investor or any of its
subsidiaries is a party or by which any of them is bound, or (iii) except as set
forth on Schedule 3.2, any law, or any order, rule or regulation of any
Governmental Entity having jurisdiction over the Investor or any of its
subsidiaries, except violations, breaches or defaults that would not reasonably
be expected to affect adversely the Investor’s ability to carry out the
transactions that are the subject of this Agreement when and as contemplated by
this Agreement.

(d) Consents and Approvals. Except as set forth on Schedule 3.2, neither the
execution and delivery of this Agreement by the Investor, nor the completion by
the Investor of the transactions that are the subject of this Agreement,
requires the consent of, approval by, or a filing or notification by the
Investor with, any Governmental Entity, other than filings under the Exchange
Act reporting the purchase of Common Stock by the Investor and filings,
notifications, clearances or approvals that may be required to be made or given
with or to, or obtained from, the Federal Reserve Board, the FDIC, the OCFI or
any other Governmental Entity, including any banking or insurance regulatory
agency, as a result of its jurisdiction over the Company or any of the Company
Subsidiaries (including FirstBank) or persons who control the Company. At the
date of this Agreement, the Investor does not know of any reason that any
Governmental Entity would not give any required consent to, or approval of, the
Investors’ acquiring the Acquired Common Stock as contemplated by this
Agreement. The transactions that are contemplated by this Agreement qualify for
an exemption from the reporting or waiting period requirements of the HSR Act
under Section 7A(c) of the HSR Act.

(e) Ownership. The Investor does not own any interest in any institution that
would be a “commonly controlled insured depositary institution” (as that term is
defined for purposes of Section 5(e) of the Federal Deposit Insurance Act) with
respect to the Company or any Company Subsidiary following the Investor’s
purchase of the Acquired Common Stock as contemplated by this Agreement. Except
as shown on the signature page of this Agreement, neither the Investor nor any
affiliate of the Investor (other than an affiliate as to which the Investor does
not control decisions regarding the purchase, sale or voting of securities) owns
any Common Stock of the Company.

(f) Financial Capacity. The Investor has, or has legally binding commitments
from equity investors, lenders or both to provide, and the Investor will have on
the Closing Date, all the funds the Investor will require to enable the Investor
to pay the purchase price for the Acquired Common Stock it will be purchasing as
described in Section 1.1 when and as contemplated by this Agreement.

(g) Accredited Investor. The Investor either (i) is an accredited investor, as
that term is defined in SEC Rule 501 under the Securities Act, of the type
described in clause (1), (2), (3), (4) or (7) of that Rule, and has such
knowledge and experience in financial and business matters and in investments
similar to the purchase of the Acquired Common Stock that it is capable of
evaluating the merits and risks of its investment in the Acquired Common Stock
and of making an informed investment decision regarding the purchase of the
Acquired Common Stock, or (ii) is not a U.S. person, as that term is defined in
SEC Regulation S under the Securities Act and is acquiring the Acquired Common
Stock outside the United States. The Investor is aware that the Acquired Common
Stock is being offered in a transaction not involving a public offering in the
United States, that the offer and sale of the Acquired Common Stock has not been
registered under the Securities Act, and that the Investor may only sell or
transfer Acquired Common Stock under the limited circumstances set forth in
Article 7. The Investor will be acquiring the Acquired Common Stock for
investment, and not with a view to distributing it, except that the Investor may
sell Acquired Common Stock, to the extent permitted by Article 7, in
transactions registered under the Securities Act or to qualified institutional
investors in transactions that are exempt as provided in Rule 144A under the
Securities Act.

(h) Investment Purpose. The Investor will be acquiring the Acquired Common Stock
for investment (as that term is defined in the rules under the HSR Act) and,
assuming the Company’s representations and warranties in Section 3.1(h) are
correct, the acquisition of the Acquired Common Stock by the Investor as
contemplated by this Agreement will not result in the Investor’s owning 25% or
more of the outstanding Common Stock. The Investor is not acting in concert with
any other party to an Investor Agreement with regard to the purchase of Common
Stock and the Investor has no agreements or understandings with any other
persons (other than its agreements with the Company in this Agreement) regarding
actions as a stockholder of the Company after the Closing Date.

(i) Investor’s Decision. The Investor’s decision to enter into this Agreement
and to purchase the Acquired Common Stock it has agreed to purchase was based on
the Investor’s or its adviser’s independent analysis of the merits and risks of
an investment in Acquired Common Stock, taking into account the Investor’s own
financial circumstances. The Investor did not rely in making that decision upon
any analysis prepared by, or investment advice received from, the Company or any
financial advisor, placement agent or other person acting on behalf of the
Company. The Investor is, however, relying on the representations and warranties
of the Company in this Agreement in making its decision to purchase Acquired
Common Stock.

ARTICLE 4
ACTIONS PRIOR TO THE TRANSACTION

4.1 Stockholder Approval. Unless the NYSE informs the Company that the NYSE
rules (including Rule 312.03 of the listed company rules) do not require
(whether because the NYSE requirement has been satisfied by prior stockholder
approvals, or because of an exception, a waiver or otherwise) approval by the
Company’s stockholders of the transactions that are the subject of the Investor
Agreements, within 20 days after the date of this Agreement, the Company will
file with the SEC a preliminary proxy statement relating to a stockholders
meeting at which the Company’s stockholders will be asked to approve the
transactions that are the subject of the Investor Agreements. The Company will
include in the proxy statement the recommendation of its Board of Directors that
the Company’s stockholders vote to approve the transactions that are the subject
of the Investor Agreements, unless, and solely to the extent, the Board
determines, after consultation with counsel, that in the exercise of its
fiduciary duties it must withdraw or modify that recommendation. A withdrawal or
modification of the recommendation of the Board shall not affect the obligations
of the Company to hold the meeting of the Company’s stockholders contemplated by
this Agreement. The Investors and their counsel shall have the opportunity to
review such preliminary proxy statement in advance of the Company filing such
preliminary proxy statement with the SEC, and to provide comments thereon, which
comments the Company shall give due and reasonable consideration. The Company
will provide any comments received from the SEC to the Investors and their
counsel as promptly as practicable upon receipt thereof and shall use its
reasonable best efforts to consult with the Investors and their counsel and, to
the extent it is not unreasonable for it to do so, to resolve and comply with
all comments of the staff of the SEC promptly, and to cause the proxy statement
to be filed in definitive form and distributed to the Company’s stockholders as
promptly as practicable, and in any event within five Business Days after the
Company is informed by the staff of the SEC that they have no further comments
with regard to the proxy statement, either by mail or by notice of internet
access. The Company will cause the stockholders meeting to which the proxy
statement relates and at which the Company’s stockholders will be asked to
approve the transactions that are the subject of the Investor Agreements to be
held as promptly as practicable and no more than 40 days after the Company
distributes the proxy statement to its stockholders.

4.2 HSR Act Filings.

(a) The purchase of the Acquired Common Stock by the Investors as contemplated
by this Agreement (either alone or together with the purchases of Common Stock
by other investors under Investor Agreements) qualifies for an exemption from
the reporting or waiting period requirements of the HSR Act under Section 7A(c)
of the HSR Act. In order to satisfy the requirements of such exemption, the
Investors and the Company will each make as promptly as practicable any filings
they are required to make in connection with such exemption under the HSR Act
and such other antitrust laws with regard to the transactions that are the
subject of this Agreement and each of them will take all reasonable steps within
its control (including providing information to the Federal Trade Commission and
the Department of Justice) to ensure the transaction qualifies for the exemption
under the HSR Act. Each of the Investors and the Company will each provide
information and cooperate in all other respects to assist the other of them in
ensuring that the transaction qualifies for the exemption under the HSR Act.

(b) If it is determined by any Governmental Agency that a filing with regard to
the transactions that are the subject of this Agreement is required under the
HSR Act (the HSR Act (notwithstanding the belief of the Company and the
Investors that those transactions are exempt from the reporting and waiting
period requirements of the HSR Act) or any other antitrust or competition laws
of any jurisdiction, each of the Investors and the Company will each provide
information and cooperate in all other respects to assist the other of them in
making the filing required under the HSR Act or other antitrust or competition
law. The Company will pay the filing fee that is required with regard to any
filing required under the HSR Act or any other antitrust or competition law.

4.3 Listing of Shares. Promptly after the date of this Agreement, the Company
will file an application with the NYSE to list the shares of Common Stock that
it will be issuing under this Agreement and the other Investor Agreements and
the Company will use its best commercially reasonable efforts to cause those
shares to be authorized for listing upon notice of issuance.

4.4 Change of Bank Control Act and Bank Holding Company Act. Each Investor that
is required to file a written notice with the Federal Reserve Board under the
Change in Bank Control Act of 1978, as amended (the “CBCA”) with respect to such
Investor’s proposed purchase of Acquired Common Stock will file that notice
within 20 Business Days after the date of this Agreement and will use its best
commercially reasonable efforts, including providing all information reasonably
requested by the Federal Reserve Board and entering into customary passivity
commitments, to obtain as promptly as practicable a written confirmation from
the Federal Reserve Board to the effect that such Investor’s purchase of the
Acquired Common Stock and the consummation of the transactions that are the
subject of this Agreement will not result in such Investor or any of its
affiliates being in control of the Company or of FirstBank for purposes of the
Bank Holding Company Act or the Federal Reserve Board’s Regulation Y, or
otherwise being subject to regulation as a bank holding company under that Act.
The Company will cooperate with each Investor in all reasonable respects with
regard to such Investor’s efforts to obtain such confirmation from the Federal
Reserve Board. If the Federal Reserve Board requires revisions to the structure
of the transactions that are the subject of this agreement before it will give
such confirmation, the Company and the Investors will cooperate to make the
necessary revisions, provided that neither the Company nor the Investors will be
required to revise the structure of those transactions in a way that will impose
a “Materially Burdensome Regulatory Condition ,” defined as any condition,
restriction or limitation (other than passivity commitments or other conditions,
restrictions or limitations that are customary for similarly situated
investments, but including, for the avoidance of doubt, any modification,
alteration, deletion or other change to the terms and conditions of the Investor
Agreements that differs from those agreed by and among the parties), arising
pursuant to any notice to, registration, declaration or filing with, exemption
or review by, or authorization, order, consent or approval of, any Governmental
Entity, that when used in reference to an Investor’s or the Company’s
obligations hereunder or a condition to an Investor’s or the Company’s
obligations hereunder, is, in the good faith reasonable judgment of such
Investor or the Company, as the case may be, materially burdensome on, or would
materially reduce the economic benefits of the transactions contemplated by this
Agreement to, such Investor or the Company or any of their affiliates.

4.5 Most Favored Terms. The Company will not enter into any Investor Agreement,
or amend any Investor Agreement, with any Other Investor so that such other
Investor Agreement is in any respect more favorable to the Other Investor that
is a party to such Investor Agreement than this Agreement is to the Investors,
including with respect to the Per Share Price, or that gives any Other Investor
or group of affiliated Other Investors the right to purchase more shares of
Common Stock than the total number of shares to be purchased by all the
Investors, unless the Company modifies this Agreement so that it provides the
Investors with the same rights and benefits that are provided to the Other
Investor under the Investor Agreement to which it is a party (or the Company
offers to modify this Agreement in that manner but the Investors refuse to agree
to such modification). To the extent funds are raised via private placements,
the Company shall provide the Investors with copies of any and all written
documents the Company or its representatives prepare for the purposes of such
private placements, including the offering memorandum, and shall cooperate with
the Investors to incorporate the Investors’ reasonable comments provided on a
timely basis regarding any such documents that are finalized after the date of
this Agreement prior to furnishing such documents to the participants in such
private placements.

4.6 Notice of Adverse Occurrences. The Company shall promptly provide the
Investors with written notice of the occurrence of any circumstance, change,
effect, event, fact or development occurring between the date hereof and the
Closing Date and relating to the Company or any of the Company’s Subsidiaries of
which the Company has knowledge and which (a) causes any representation and
warranty in Section 3.1 to cease to be correct, (b) could give rise to a
Material Adverse Change in the financial condition, results of operations,
business or prospects of the Company and the Company’s Subsidiaries taken as a
whole, or (c) has, or in the Company’s reasonable judgment could give rise to, a
Company Material Adverse Effect.

4.7 Reasonable Best Efforts. Subject to the terms and conditions of this
Agreement, the Company and the Investors will use their respective reasonable
best efforts to take, or cause to be taken, all appropriate actions, to do, or
cause to be done, and assist and cooperate with the other parties in doing, all
things necessary, proper or advisable to consummate, in the most expeditious
manner practicable, the transactions contemplated by this Agreement, including
causing the satisfaction and fulfillment of all the conditions set forth in
Article 5. Without limiting the foregoing, the Company shall use its reasonable
best efforts, in order to cause the condition set forth in Section 5.2(h) to be
fulfilled at the Closing, to cause the conversion of the Series G Preferred
Stock to take place at the Closing or as promptly as practicable after the
Closing, and if the conversion will not occur until after the Closing, to obtain
from all the holders of the Series G Preferred Stock written assurances at or
before the Closing that on the Closing Date, effective immediately after (but
subject to) the completion of the sales of Common Stock contemplated by this
Agreement and the other Investor Agreements, the Company will have the right to
cause all the shares of Series G Preferred Stock to be converted into Common
Stock.

4.8 Election of Independent Chairman; Board Representative.

(a) At or before the Closing, the Company’s Board of Directors will elect as
Chairman of the Board a person of national reputation within the banking
community who (i) is independent of the Company, the Investors and the Other
Investors; (ii) has “banking or related financial management expertise” within
the meaning of 12 U.S.C. Section 1831m(g)(1)(C)(i) and 12 C.F.R. Part 363,
Appendix A, Section 32; (iii) has served, within the last three years, as the
Chief Executive Officer, President, Chief Financial Officer, Chief Risk Officer,
Chief Credit Officer or non-executive director of an insured depository
institution or insured depository institution holding company of comparable or
greater size as FirstBank, and (iv) has significant experience working with
United States bank regulatory agencies. Subject to the requirements set forth in
Section 5.2(b), if the Company, despite exercising good faith best efforts, is
not able to find by the Closing Date a person with the qualifications described
in the preceding sentence who is willing to serve as Chairman of the Board, the
Company will use its good faith best efforts to identify such a person and cause
that person to become Chairman of the Board as promptly as practicable after the
Closing.

(b) The Company shall cause the Board Representative to be elected or appointed,
subject to satisfaction of all legal and governance requirements regarding
service as a director of the Company and to the approval of the Company’s
Corporate Governance and Nominating Committee (the “Nominating Committee”) (such
approval not to be unreasonably withheld or delayed), to the Board of Directors
on the Closing Date, and thereafter, as long as the Investors own in the
aggregate at least 25% of the number of shares of Acquired Common Stock acquired
by the Investors on the Closing Date (the “Qualifying Ownership Interest ”), the
Company will include the Board Representative among the Company’s and its
directors’ nominees for election to the Board of Directors at all of the
Company’s applicable annual meetings, subject to satisfaction of all legal and
governance requirements regarding service as a director of the Company and to
the approval of the Nominating Committee (such approval not to be unreasonably
withheld or delayed). If the Nominating Committee determines that the Board
Representative is not qualified to serve on the Board of Directors of the
Company, the Investors will have the right to designate a different Board
Representative. If the Investors no longer have a Qualifying Ownership Interest,
the Investors shall have no further rights under this Section 4.8 and, at the
written request of the Board of Directors, shall use all reasonable best efforts
to cause their Board Representative to resign from the Board of Directors as
promptly as possible thereafter. The Board of Directors shall cause the Board
Representative to be appointed to two committees of the Board as requested by
the Board Representative, so long as the Board Representative qualifies to serve
on such committees under the applicable rules of the NYSE (or such other market
as is the principal market for the Common Stock), the SEC and the Company’s
corporate governance guidelines and the charters of such committees.

(c) The Company shall use its reasonable best efforts to cause the Board
Representative to be elected as a director of the Company by the stockholders of
the Company and the Company shall solicit proxies for the Board Representative
to the same extent as it does for any of its other nominees to the Board of
Directors.

(d) Subject to Section 4.8(b), upon the death, resignation, retirement,
disqualification or removal from office of the Board Representative, the
Investors shall, in accordance with Section 4.8(g), have the right to designate
the replacement for the Board Representative, which replacement shall satisfy
all legal and governance requirements regarding service as a director of the
Company. The Board of Directors of the Company shall take all action required to
fill the vacancy resulting from the death, resignation, retirement,
disqualification or removal of the Board Representative with the designated
replacement, subject to satisfaction of all legal and governance requirements
regarding service as a director of the Company and to the approval of the
Nominating Committee (such approval not to be unreasonably withheld or delayed).
If the Nominating Committee determines that the designated replacement Board
Representative is not qualified to serve on the Board of Directors of the
Company, the Investors will have the right to designate a different replacement
Board Representative. After a person becomes a replacement Board Representative,
the provisions of this Section 4.8 will apply to that replacement Board
Representative to the same extent they apply to predecessor Board
Representatives.

(e) The Company hereby agrees that, from and after the Closing Date, for so long
as the Investors own the Qualifying Ownership Interest, the Company shall,
subject to applicable law, invite a person designated by the Investors and
reasonably acceptable to the Board of Directors (the “Observer”) to attend
meetings of the Board of Directors (including any meetings of committees thereof
which the Board Representative is a member) in a nonvoting observer capacity. If
the Investors no longer own the Qualifying Interest, the Investors shall have no
further rights under this Section 4.8(e).

(f) The Board Representative shall be entitled to the same compensation and same
indemnification in connection with his or her role as a director as the other
members of the Board of Directors, and the Board Representative shall be
entitled to reimbursement for documented, reasonable out-of-pocket expenses
incurred in attending meetings of the Board of Directors or any committee
thereof, to the same extent as the other members of the Board of Directors. The
Company shall notify the Board Representative and the Observer of all regular
meetings and special meetings of the Board of Directors and of all regular and
special meetings of any committee of the Board of Directors of which the Board
Representative is a member. The Company shall provide the Board Representative
and Observer with copies of all notices, minutes, consents and other material
that it provides to all other members of the Board of Directors concurrently as
such materials are provided to the other members

(g) For purposes of this Agreement, “Board Representative” means Thomas M.
Hagerty or such successor as the holders of a majority of the shares of Common
Stock held by the Investors shall designate.

(h) The Company agrees that a majority of the members of the Board of Directors
shall be independent of the Company, the Investors and the Other Investors.

4.9 Access; Confidentiality.

(a) From the date of this Agreement, until the date when the shares of Common
Stock owned by the Investors represent less than the Qualifying Ownership
Interest, the Company shall ensure that upon reasonable notice, but no more than
once per quarter, the Company and its subsidiaries shall use reasonable efforts
to afford to the Investors and their representatives (including officers and
employees of the Investors, and counsel, accountants and other professionals
retained by the Investors) such access during normal business hours to its
books, records (including Tax returns and appropriate work papers of independent
auditors under normal professional courtesy), properties and personnel and to
such other information as the Investors may reasonably request.

(b) Except as otherwise provided in Section 12.2, each party to this Agreement
shall hold, and shall cause its respective subsidiaries and their directors,
officers, employees, agents, consultants and advisors to hold, in strict
confidence, unless disclosure to a Governmental Entity is necessary or
appropriate in connection with any necessary regulatory approval or unless
compelled to disclose by judicial or administrative process or, in the written
opinion of its counsel, by other requirement of law or the applicable
requirements of any Governmental Entity, all nonpublic records, books,
contracts, instruments, computer data and other data and information
(collectively “Information”) (concerning the other party hereto furnished to it
by such other party or its representatives pursuant to this Agreement (except to
the extent that such information can be shown to have been (1) previously known
by such party on a nonconfidential basis, (2) in the public domain through no
fault of such party or (3) later lawfully acquired from other sources by the
party to which it was furnished), and neither party hereto shall release or
disclose such Information to any other person, except its auditors, attorneys,
financial advisors, other consultants and advisors and, to the extent permitted
above, to bank regulatory authorities.

(c) If, through the exercise of its rights under this Section 4.9 or otherwise,
an Investor obtains material non-public information about the Company, that
Investor will comply with all applicable provisions of law relating to trading
on the basis of material non-public information, including SEC Rule 10b5-1.

4.10 Conduct of the Business. Prior to the earlier of the Closing Date and the
termination of this Agreement pursuant to Article 9, the Company shall, and,
shall cause each of the Company Subsidiaries to: (a) use commercially reasonable
efforts to carry on its business in the ordinary course of business and use
reasonable best efforts to maintain and preserve its and its subsidiaries’
business (including its organization, assets, properties, goodwill and insurance
coverage) and preserve business relationships with customers, strategic
partners, suppliers, distributors and others having business dealings with it;
provided, that nothing in this clause (a) shall limit or require any actions
that the Board of Directors may, in good faith, determine to be inconsistent
with, or reasonably likely to be necessary to enable the Company and the Company
Subsidiaries to be able to comply with, their duties or the Company’s
obligations under applicable law or imposed by any Governmental Entity and
(b) consult with the Investors prior to taking any material actions outside of
the ordinary course of business. Without limiting the foregoing, during the
period from the date hereof until the Closing Date, the Company shall and shall
cause the Company Subsidiaries to, not take any of the following actions:
(i) grant or provide any severance or termination payments or benefits to any
director, officer or employee of the Company or any of its subsidiaries, other
than as required by any Company Benefit Plans; (ii) increase the compensation,
bonus or pension, welfare, severance or other benefits of, pay any bonus to, or
make any new equity awards to any director, officer or employee of the Company
or any of its subsidiaries, other than (x) as required by any Company Benefit
Plans or (y) increases in employee salaries, or bonus awards, made in the
ordinary course consistent with past practice, that do not in aggregate exceed
5% of current aggregate employee salaries; (iii) establish, adopt, amend or
terminate any Company Benefit Plan or amend the terms of any outstanding
equity-based awards, except that the Company expects to inform employees that it
intends to adopt new equity incentive plans, or amend existing equity incentive
plans, in each case, after the Closing Date, so that the Company will be able to
make equity based awards to employees with regard to up to 4% of the shares of
Common Stock that will be outstanding after the Closing and the conversion of
the Series G Preferred Stock into Common Stock; (iv) take any action to
accelerate the vesting or payment, or fund or in any other way secure the
payment, of compensation or benefits under any Company Benefit Plan, to the
extent not already provided in any such Company Benefit Plan; (v) change any
actuarial or other assumptions used to calculate funding obligations with
respect to any Company Benefit Plan or to change the manner in which
contributions to such plans are made or the basis on which such contributions
are determined, except as may be required by GAAP; or (vi) forgive any loans to
directors, officers or employees of the Company or any of its subsidiaries.

ARTICLE 5

CONDITIONS PRECEDENT TO TRANSACTION

5.1 Conditions to the Company’s Obligations. The obligations of the Company to
complete the transactions that are the subject of this Agreement are subject to
satisfaction of the following conditions (any or all of which may be waived by
the Company):

(a) (i) The representations and warranties of the Investors contained in
Section 3.2(a) and Section 3.2(b) will be true and correct in all material
respects as of the Closing Date with the same effect as though made on such date
(except that any representation and warranty that relates to a specified date or
a specified time period need only to have been true and correct with regard to
the specified date or time period) and (ii) all other representations and
warranties of the Investors contained in this Agreement will be true and correct
as of the Closing Date (without giving effect to any “material” or “materiality”
qualifications contained in such representations and warranties) with the same
effect as though made on such date (except that any representation and warranty
that relates to a specified date or a specified time period need only to have
been true and correct with regard to the specified date or time period), except,
in the case of this clause (ii) only, to the extent the failure of any such
representations or warranties to be true and correct would not, individually or
in the aggregate, prevent or materially delay the ability of the Investors to
perform their obligations under this Agreement and to consummate the
transactions contemplated hereby.

(b) The Investors will have fulfilled in all material respects all their
obligations under this Agreement required to have been fulfilled on or before
the Closing Date.

(c) No provision of any applicable law or regulation shall exist and no order,
decree, injunction or judgment will have been entered by any Governmental Entity
and be in force that invalidates this Agreement or restrains the Company from
completing the transactions that are the subject of this Agreement and no
actions or proceedings will be pending against the Company or any of the Company
Subsidiaries that, if decided against the Company or any of the Company
Subsidiaries, would materially affect the operations of the Company and the
Company Subsidiaries taken as a whole or would reasonably be expected to require
the Company or any of the Company Subsidiaries to pay damages in order to
complete the transaction in an amount that would have a Company Material Adverse
Effect.

(d) The Company’s stockholders will have given the approval of the issuances of
Common Stock contemplated by the Investor Agreements that are required by NYSE
listed company Rule 312.03, or the NYSE will have informed the Company that it
is not required to obtain that stockholder approval (whether because the NYSE
requirement has been satisfied by prior stockholder approvals, or because of an
exception, a waiver or otherwise).

(e) All approvals of the Federal Reserve Board, the FDIC, the OCFI and all other
Governmental Entities, including those with authority to regulate banking or
insurance, that are required to be obtained before the sales of Common Stock
contemplated by the Investor Agreements can be completed will have been
obtained.

(f) The shares of Common Stock that will be issued under Investor Agreements
will have been authorized for listing on the NYSE.

(g) All the shares of Series G Preferred Stock will have been converted into the
number of shares of Common Stock determined in accordance with the Certificate
of Designations relating to the Series G Preferred Stock as in effect on the
Date of this Agreement, or all the holders of Series G Stock will have given
written assurances that on the Closing Date, effective immediately after (but
subject to) the completion of the sales of Common Stock contemplated by this
Agreement and the other Investor Agreements, the Company will have the right to
cause all the shares of Series G Preferred Stock to be converted into Common
Stock.

(h) The Company shall have received one or more certificates from the Investors,
dated as of the Closing Date, signed, as applicable, by an officer of each
Investor, certifying that the conditions set forth in Section 5.1(a) and 5.1(b)
have been fulfilled.

5.2 Conditions to the Investor’s Obligations. The obligations of the Investors
to complete the transactions that are the subject of this Agreement are subject
to satisfaction of the following conditions (any or all of which may be waived
by the Investors, and any or all of which will be deemed waived by the Investors
under the circumstances described in Section 5.3):

(a) (i) The representations and warranties of the Company contained in
Section 3.1(h) will be true and correct in all respects as of the Closing Date
with the same effect as though made on such date (except for such inaccuracies
as are de minimis relative to Section 3.1(h) taken as a whole); (ii) the
representations and warranties of the Company contained in Section 3.1(a) (with
respect to the Company and its Significant Subsidiaries) and Section 3.1(c) will
be true and correct in all material respects as of the Closing Date with the
same effect as though made on such date (except that any representation and
warranty that relates to a specified date or a specified time period need only
to have been true and correct with regard to the specified date or time period);
and (iii) all other representations and warranties of the Company contained in
this Agreement will be true and correct as of the Closing Date (without giving
effect to any “material” or “materiality” qualifications contained in such
representations and warranties) with the same effect as though made on such date
(except that any representation and warranty that relates to a specified date or
a specified time period need only to have been true and correct with regard to
the specified date or time period), except, in the case of this clause (iii)
only, to the extent the failure of any such representations or warranties to be
true and correct would not, individually or in the aggregate, have, or
reasonably be expected to have, a Company Material Adverse Effect.

(b) The Company will have fulfilled in all material respects all its obligations
under this Agreement (including, for the avoidance of doubt, the obligations
required under the first sentence of Section 4.8(a)) required to have been
fulfilled on or before the Closing Date.

(c) No provision of any applicable law or regulation shall exist and no order,
decree, injunction or judgment will have been entered by any Governmental Entity
and be in force that invalidates this Agreement or restrains any of the
Investors from completing the transactions that are the subject of this
Agreement and no actions or proceedings will be pending against any of the
Investors or the Company or any of the Company Subsidiaries that, if decided
against any of the Investors or the Company or any of the Company Subsidiaries,
could require an Investor to pay damages that would be material to such
Investor, would impose a Materially Burdensome Regulatory Condition or could
reasonably be expected to have a Company Material Adverse Effect.

(d) Between the date of this Agreement and the Closing Date, there will not have
been a Material Adverse Change in the financial condition, results of
operations, business or prospects of the Company and the Company Subsidiaries
taken as a whole and nothing will have occurred that has had or is likely to
have a Company Material Adverse Effect.

(e) The Company’s stockholders will have given the approval of the issuance of
Common Stock contemplated by the Investor Agreements that are required by NYSE
listed company Rule 312.03, or the NYSE will have informed the Company that it
is not required to obtain that stockholder approval (whether because the NYSE
requirement has been satisfied by prior stockholder approvals, or because of an
exception, a waiver or otherwise).

(f) The shares of Common Stock that will be issued under Investor Agreements
will have been authorized for listing on the NYSE.

(g) The Company will receive gross proceeds on or before the Closing Date from
sales of Common Stock under Investor Agreements (including this Agreement)
totaling at least $500 million and not more than (i) $550 million, minus
(ii) the purchase price of the shares expected to be issuable on exercise of the
rights expected to be issued in the Rights Offering.

(h) All the shares of Series G Preferred Stock will have been converted into an
aggregate of not more than the number of shares of Common Stock calculated as
provided in the Certificate of Designations relating to the Series G Preferred
Stock as in effect on the date of this Agreement and all dividends and other
amounts accrued or owning but unpaid in respect of the Series G Preferred Stock
shall have been paid in cash in full, or all the holders of Series G Stock will
have given written assurances that on the Closing Date, effective immediately
after (but subject to) the completion of the sales of Common Stock contemplated
by this Agreement and the other Investor Agreements, the Company will have the
right to cause all the shares of Series G Preferred Stock to be converted into
Common Stock and the Company shall have delivered notice to the holders of the
Series G Preferred Stock of such conversion and done all things necessary to
cause such conversion to occur and to pay all dividends and other amounts
accrued or owning but unpaid in respect of the Series G Preferred Stock, in each
case, immediately after (but subject to) the completion of the sales of Common
Stock contemplated by this Agreement and the other Investor Agreements.

(i) The Investors will have received confirmation from the Federal Reserve
Board, satisfactory to the Investors in their reasonable judgment, to the effect
that none of the Investors or any of their affiliates (which for purposes of
this paragraph shall include all “affiliates” as defined in the Bank Holding
Company Act or Regulation Y of the Federal Reserve) shall be deemed to “control”
the Company or any Company Subsidiary after the Closing Date for purposes of the
Bank Holding Company Act or Regulation Y of the Federal Reserve.

(j) All approvals of the Federal Reserve Board, the FDIC, the OCFI and all other
Governmental Entities, including those with authority to regulate banking or
insurance, that are required to be obtained before the sales of Common Stock
contemplated by the Investor Agreements can be completed will have been obtained
and no such approval shall impose or contain any Materially Burdensome
Regulatory Condition.

(k) The Company shall not have received any notification from any of the FDIC,
the Federal Reserve Board and the OCFI to the effect that the capital of the
Company or of FirstBank is insufficient to meet any applicable minimum capital
requirement imposed by statute, regulation or Governmental Entity, including any
requirements as to the capitalization of FirstBank contained in or arising out
of the FDIC Consent Order and the OCFI Order or as to the capitalization of the
Company contained in or arising out of the Federal Reserve Agreement, and any
capital plan approved in connection therewith and in effect. and the Company or
FirstBank, as the case may be, or to the effect that the Company will not be
permitted to make acquisitions and to engage in all aspects of its business and
its currently proposed businesses without material restrictions, including the
imposition of a Materially Burdensome Regulatory Condition.

(l) The private letter ruling dated May 6, 2011, received by FirstBank from the
Puerto Rico Department of the Treasury, a true and correct copy of which has
been provided to the Investors (the “Ruling”), to the effect that the issuance
of Common Stock to the Investors and the Other Investors as contemplated by the
Investor Agreements will not reduce or limit the extent to which FirstBank can
apply losses incurred in 2010 or prior years to reduce income taxes FirstBank
would be required to pay to the Commonwealth of Puerto Rico in 2011 or any
subsequent year or years, shall continue to be in full force and effect and not
amended or modified in any respect.

(m) In the event FirstBank’s Puerto Rico income tax returns have been filed
prior to the Closing Date, the net operating loss carryforward of FirstBank as
of December 31, 2010 as a result of losses that are reflected on such income tax
returns (at least some of which are or will be subject to audit) will be at
least $550,000,000.

(n) FirstBank shall have at least $3,475,000,000 in core deposits (including,
money market, demand, checking, savings and transactional accounts and excluding
secured governmental deposits and certificates of deposits) and at least
$1,825,000,000 in certificates of deposits, excluding governmental and brokered
deposits.

(o) On the Closing Date, taking into account the transactions contemplated by
the Investor Agreements and assuming the full conversion of the Series G
Preferred Stock, the Company’s Tier 1 leverage ratio shall be no lower than
10.75%.

(p) The consummation of the transactions contemplated by the Investor Agreements
and the conversion of the Series G Preferred Stock will not cause the Company or
any Company Subsidiary to be required by GAAP to establish a new cost basis for
its assets through the application of push down accounting or otherwise.

(q) The Company shall not be in default under repurchase agreements (so-called
repos) or agreements for borrowed money under which the Company has payment
obligations totaling more than $25 million.

(r) The Investors shall have received the legal opinion(s), substantially in the
forms attached hereto as Exhibit B and Exhibit C, respectively, of K&L Gates LLP
and Martinez Odell & Calabria, P.S., counsel to the Company.

(s) The Investors shall have received (A) a certificate from the Company, dated
as of the Closing Date, signed by an officer of the Company, certifying that the
conditions set forth in Section 5.1(a) and 5.1(b) have been fulfilled and (B) 
the items required to be delivered pursuant to the last sentence of Section 2.2.

5.3 Waiver of Conditions to Investor’s Obligations. If investors that have
signed Investor Agreements obligating them to purchase in total 75% of all the
shares of Common Stock that investors have agreed to purchase under all the
Investor Agreements that are in effect on the Closing Date (including this
Agreement) waive any of the conditions in Section 5.2 of this Agreement other
than Section 5.2(m) and comparable provisions of their Investor Agreements, the
Investors will be deemed to have waived that condition, or those conditions,
even if the Investor does not itself waive that condition or those conditions.
The condition in Section 5.2(m) may only be waived by an Investor as to itself,
and failure of the condition in that subsection with regard to an Investor will
only affect the obligations of that Investor.

ARTICLE 6

ADDITIONAL AGREEMENTS

6.1 Company Obligation Regarding Adequate Public Information. Until such time as
the Investors no longer own any Registrable Securities, the Company will:

(a) File in a timely manner all reports it is required to file under Section 13
of the Exchange Act, except that failure to file a report on Form 8-K will not
be a breach of this Agreement.

(b) Do all things, in addition to filing required reports under Section 13 of
the Exchange Act, that are necessary so that adequate public information, as
defined in Rule 144(c) under the Securities Act, is available at all times.

(c) Upon request, furnish to the Investor a written statement as to the
Company’s compliance with the reporting conditions of Rule 144 under the
Securities Act, and a copy of the most recent annual or quarterly report of the
Company (which may be a Report on Form 10-K or 10-Q); and such other reports and
documents as the Investor may reasonably request in order to meet the
requirements of any rule that would allow the Investors to sell Registrable
Securities without registration under the Securities Act.

6.2 Efforts to Maintain Listing. From the Closing Date until such time as no
Investor any longer owns any Registrable Securities, the Company will use its
reasonable best efforts to cause the Common Stock to be listed on either the New
York Stock Exchange or the Nasdaq Global Market (or a successor to one of those
exchanges).

6.3 Additional Regulatory Matters

(a) The Company shall not take any action (including, any redemption, repurchase
or recapitalization of Common Stock, of securities or rights, options, or
warrants to purchase Common Stock, or securities of any type whatsoever that
are, or may become, convertible into or exchangeable into or exercisable for
Common Stock) that, based on the advice of counsel, could cause any Investor or
any of its affiliates to be deemed to become, or “control”, a “bank holding
company” with respect to the Company and its affiliates within the meaning of
the Bank Holding Company Act, including the rules and regulations promulgated
thereunder (or any successor provision).

(b) Neither the Company nor the Investors shall take or permit to be taken any
action that would cause any subsidiary of the Company to become a “commonly
controlled insured depository institution” (as that term is defined for purposes
of 12 U.S.C. §1815(e), as may be amended or supplemented from time to time, or
any successor provision) with respect to any institution that is not a direct or
indirect subsidiary of the Company.

(c) The Company shall not take, or permit to be taken, any action that would
reasonably be expected to cause any Investor to be subject to or bound by the
FDIC’s Policy Statement on Qualifications for Failed Bank Acquisitions, as it
may be amended or supplemented from time to time, except with the prior written
consent of such Investor.

(d) In the event that any party to this Agreement breaches its obligations under
this Section 6.3 or believes that it is reasonably likely to breach such
obligations, it shall immediately notify the other parties and shall cooperate
in good faith with such other parties to modify ownership or other arrangements
or take any other action, in each case, as is necessary to cure or avoid such
breach.

(e) The Company shall, and shall cause FirstBank to, take all necessary and
appropriate actions within their commercially reasonable control to:

(i) ensure the continuing application of the Ruling;

(ii) (A) supplement the ruling request submitted to the Puerto Rico Treasury
Department (the “PRTD”) on January 14, 2011 to include a request that the PRTD
rule that (x) the requirements of Puerto Rico Treasury Article 1124(b)(2)-2 were
met to allow FirstBank to use its net operating losses to offset First Leasing &
Rental Corporation’s income and (y) the transactions contemplated by this
Agreement do not cause a “change of identity” or a change in the trade or
business of FirstBank (within the meaning of Puerto Rico Treasury Article
1124(b)(2)-2(a)(3)) and (B) confirm with the Puerto Rico Treasury Department by
filing for a ruling request (as may be necessary) that, with respect to the net
operating losses of FirstBank, the Company will continue to meet the
requirements of Puerto Rico Treasury Article 1124(b)(2)-2(a)(3) during the net
operating losses carryover period; and

(iii) with respect to the mortgage tax credits granted by the Puerto Rico
Treasury Department that are set to expire June 30, 2011, either (x) timely
transfer such credits to one or more subsidiaries for timely application of such
credits against such subsidiaries’ 2010 Commonwealth of Puerto Rico Tax
liability, (y) timely apply for a refund for such credits from the Puerto Rico
Treasury Department, or (z) timely sell such credits to a third party in an
arm’s-length transaction.

6.4 Percentage Maintenance Rights

(a) Sale of New Securities. After the Closing, for so long as the Investors own
Securities representing the Qualifying Ownership Interest (before giving effect
to any issuances triggering provisions of this Section 6.4), at any time that
the Company makes any public or nonpublic offering (including the Rights
Offering) or sale of any equity (including Common Stock, preferred stock or
restricted stock), or any securities, options or debt that is convertible or
exchangeable into equity or that includes an equity component (such as, an
“equity” kicker) (including any hybrid security) (any such security, a “New
Security”) (other than (1) pursuant to the granting or exercise of employee
stock options or other stock incentives pursuant to the Company’s stock
incentive plans approved by the Board of Directors (so long as the authorized
awards under the Company’s stock incentive plans represent less than 10% of the
outstanding shares of capital stock) or the issuance of stock pursuant to the
Company’s employee stock purchase plan approved by the Board of Directors or
similar plan where stock is being issued or offered to a trust, other entity or
otherwise, for the benefit of any employees, officers or directors of the
Company, in each case, in the ordinary course of providing incentive
compensation, (2) issuances of capital stock as full or partial consideration
for a merger, acquisition, joint venture, strategic alliance, license agreement
or other similar non-financing transaction, (3) issuances of shares of Common
Stock in exchange for shares of the Company’s Series A through E Non-Cumulative
Preferred Stock, or (4) issuances of shares of Common Stock upon the conversion
of the Series G Preferred Stock in accordance with the terms applicable thereto
as of the date hereof), the Investors shall be afforded the opportunity to
acquire from the Company for the same price (net of any underwriting discounts
or sales commissions) and on the same terms (except that, to the extent
permitted by law and the Articles of Incorporation and By-Laws of the Company,
the Investors may elect to receive such securities in nonvoting form,
convertible into voting securities in a widely dispersed offering) as such
securities are proposed to be offered to others, up to the amount of New
Securities in the aggregate required to enable it to maintain its percentage
Common Stock-equivalent interest in the Company immediately prior to any such
issuance of New Securities. The amount of New Securities that the Investors
shall be entitled to purchase in the aggregate shall be determined by
multiplying (x) the total number or principal amount of such offered New
Securities by (y) a fraction, the numerator of which is the number of shares of
Common Stock held by the Investors as of such date, and the denominator of which
is the number of             shares of Common Stock then outstanding plus the
number of shares of Common Stock represented by any then-existing warrant or any
other convertible securities then outstanding (if any) on an as-exercised or
as-converted basis on such date (after giving effect to any applicable
adjustment thereunder).

(b) Notice. In the event the Company proposes to offer or sell New Securities
that are subject to the Investors’ rights under Section 6.4(a), it shall give
the Investors written notice of its intention, describing the price (or range of
prices), anticipated amount of securities, timing and other terms upon which the
Company proposes to offer the same (including, in the case of a registered
public offering and to the extent possible, a copy of the prospectus included in
the registration statement filed with respect to such offering), no later than
five (5) Business Days, as the case may be, after the initial filing of a
registration statement with the SEC with respect to an underwritten public
offering, after the signing of an agreement with the initial purchasers with
respect to a Rule 144A offering or after the Company makes a firm commitment to
pursue any other offering. The Investors shall have ten (10) Business Days from
the date of receipt of such a notice to notify the Company in writing that they
intend to exercise their rights provided in this Section 6.4 and as to the
amount of New Securities the Investors desire to purchase, up to the maximum
amount calculated pursuant to Section 6.4(a). Such notice shall constitute a
binding agreement by the Investors to purchase the amount of New Securities so
specified at the price and on the other terms set forth in the Company’s notice
to it. The failure of the Investors to respond within such ten (10) Business Day
period shall be deemed to be a waiver of the Investors’ rights under this
Section 6.4 only with respect to the offering described in the applicable
notice.

(c) Purchase Mechanism. If the Investors exercise their rights provided in this
Section 6.4, the closing of the purchase of the New Securities with respect to
which such rights have been exercised shall take place on a date specified by
the Company that will be not less than ten nor more than thirty calendar days
after the giving of notice of such exercise, which period of time shall be
extended for a maximum of twenty days in order to comply with applicable laws
and regulations (including receipt of any applicable regulatory or stockholder
approvals). Each of the Company and the Investors agree to use their
commercially reasonable efforts to secure any regulatory or stockholder
approvals or other consents, and to comply with any law or regulation necessary
in connection with the offer, sale and purchase of, such New Securities.

(d) Failure of Purchase. In the event the Investors fail to exercise their
rights provided in this Section 6.4 within the ten-day period described in
Section 6.4(b) or, if so exercised, the Investors are unable to consummate such
purchase within the time period specified in Section 6.4(c) above because of
their failure to obtain any required regulatory or stockholder consent or
approval, the Company shall thereafter be entitled during the period of ninety
days following the conclusion of the applicable period to sell or enter into an
agreement (pursuant to which the sale of the New Securities covered thereby
shall be consummated, if at all, within thirty days from the date of such
agreement) to sell the New Securities not elected to be purchased pursuant to
this Section 6.4 or which the Investors are unable to purchase because of such
failure to obtain any such consent or approval, at a price and upon other terms
that, taken in the aggregate, are not more favorable to the purchasers of such
securities than were specified in the Company’s notice to the Investors.
Notwithstanding the foregoing, if such sale is subject to the receipt of any
regulatory or stockholder approval or consent or the expiration of any waiting
period, the time period during which such sale may be consummated shall be
extended until the expiration of five (5) Business Days after all such approvals
or consents have been obtained or waiting periods expired, but in no event shall
such extension period exceed ninety days from the date of the applicable
agreement with respect to such sale. In the event the Company has not sold the
New Securities or entered into an agreement to sell the New Securities within
such ninety-day period (or sold and issued New Securities in accordance with the
foregoing within thirty days from the date of said agreement (as such period may
be extended in the manner described above for a period not to exceed ninety days
from the date of such agreement)), the Company shall not thereafter offer, issue
or sell such New Securities without first offering such securities to the
Investors in the manner provided above.

(e) Non-Cash Consideration. In the case of the offering of securities for a
consideration in whole or in part other than cash, including securities acquired
in exchange therefor (other than securities by their terms so exchangeable), the
per share purchase price to be paid by the investors shall be cash equal to the
per share fair value of the non-cash consideration as determined by the Board of
Directors (treating warrants as being exercised and convertible securities as
being converted and including any payment required on exercise of the warrants
or conversion of the convertible securities); provided, however, that such fair
value as determined by the Board of Directors shall not exceed the aggregate per
share market price of the securities being offered (treating warrants as being
exercised and convertible securities as being converted and including any
payment required on exercise of the warrants or conversion of the convertible
securities) as of the date the Board of Directors authorizes the offering of
such securities.

(f) Cooperation. The Company and the Investors shall cooperate in good faith to
facilitate the exercise of the Investors’ rights under this Section 6.4,
including securing any required approvals or consents.

6.5 Participation in Other Offerings.

(a) Except as provided in Section 6.5(b) or 6.5(c), in the event this Agreement
is terminated pursuant to Section 9.1, other than a termination by the Company
under Section 9.1(b) if the Closing Date shall not have occurred by December 31,
2011 because one or more Investors has breached its representations, warranties
or obligations under this Agreement and such breach has resulted in the failure
of a condition set forth in Section 5.1 to be fulfilled, each of the Investors
shall have the right, for a period of one year after the date of such
termination, to participate and purchase securities in any offering of
securities by the Company on terms no less favorable to such Investor(s) than to
any other participants in such offering, including with respect to price and the
type and rights of such securities purchased and offered, in an amount to be
determined by such Investors in their sole discretion up to the lesser of
(x) 24.9% of all the Common Stock that will be outstanding after the offering
and after any substantially simultaneous conversion of the Series G Preferred
Stock into Common Stock or (y) the maximum amount that will not result in such
Investor or any of its affiliates being in control of the Company or of
FirstBank for purposes of the Bank Holding Company Act or the Federal Reserve
Board’s Regulation Y, or otherwise being subject to regulation as a bank holding
company under that Act.

(b) The provisions of Section 6.5(a) will not apply to (i) any transaction or
series of transactions that will result in a person or group of persons
acquiring 100% of the common stock of the Company or to any merger of the
Company, or (ii) any offering of securities of the Company as part of a merger,
share exchange or other transaction in which either the Company becomes part of,
or majority owned by, another entity that results in such entity or any of its
affiliates being in control of the Company or of FirstBank for purposes of the
Bank Holding Company Act or the Federal Reserve Board’s Regulation Y, or
otherwise being subject to regulation as a bank holding company under that Act
or the Company acquires at least a majority of the outstanding equity of another
entity.

(c) The provisions of Section 6.5(a) will not apply to any offering of
securities to investors if (i) the offering is fully subscribed by investors
other than the Investors, (ii) the investors who have proposed to purchase a
majority of the securities the Company is offering inform the Company in writing
that if the Company issues securities to the Investors in accordance with
Section 6.5(a) the other investors will withdraw their willingness to purchase
the securities the Company is offering and (iii) the Company pays the Investors
a total of $12.5 million, minus any sum paid pursuant to Section 9.3 allocated
among them in proportion to the respective numbers of shares of Acquired Common
Stock each of them has agreed in this Agreement to purchase.

(d) If the Investors are entitled under Section 6.5(a) to participate in an
offering of securities by the Company, not later than the earliest time that any
of the securities are issued to purchasers in the offering, the Company will
notify the Investors of the offering, including the title and principal terms of
the securities being offered, the price for which the securities are being
offered, and the maximum amount of the securities that the Investors are
entitled under Section 6.5(a) to purchase. The respective Investors will have
30 days from the date they are sent that notice to notify the Company that they
wish to purchase at least some of the securities they are entitled to purchase
and, if an Investor wishes to purchase less than all the securities it is
entitled to purchase, the amount of securities the Investor wishes to purchase.
An Investor will not have the right to purchase securities under Section 6.5(a)
unless it notifies the Company within the 30 day period that it wishes to
purchase the securities. A notice to the Company that an Investor wishes to
purchase securities will be a binding agreement by the Investor to purchase the
securities specified in the notice.

(e) If an Investor exercise its purchase right provided in this Section 6.5, the
closing of the purchase of the New Securities with respect to which such right
has been exercised shall take place on the later of (i) a date specified by the
Company that will be not less than ten nor more than thirty calendar days after
the giving of notice of such exercise, or (ii) the earliest date on which
securities are issued to any purchasers in the offering, which period of time
shall be extended for a maximum of twenty days in order to comply with
applicable laws and regulations (including receipt of any applicable regulatory
or stockholder approvals). Each of the Company and the Investors agree to use
their commercially reasonable efforts to secure any regulatory or stockholder
approvals or other consents, and to comply with any law or regulation necessary
in connection with the offer, sale and purchase of, the securities.

(f) If the Investors fail to purchase the full amount of securities that they
are entitled to purchase under Section 6.5(a), the Company may, within 90 days
after the end of the 30 day period described in Section 6.5(d), sell to other
persons the securities the Investors did not purchase for a sale price not less
than the price at which the securities were offered to the Investors.

(g) The Company may issue securities that are the subject of an offering to
purchasers other than the Investors before the time when Investors must decide
whether to participate in the offering and before the Investors who elect to
participate in the offering purchase securities that are the subject of the
offering.

ARTICLE 7

SALE RESTRICTIONS

7.1 Restrictions on Sales of Acquired Common Stock. No Investor will sell or
otherwise transfer any of the Acquired Common Stock, except as follows:

(a) An Investor may at any time transfer Acquired Common Stock to an entity that
is an affiliate of the Investor, as the term “affiliate” is defined in the
Securities Act, or to a general or limited partner of the Investor, but only if
prior to the transfer, the affiliate or the general or limited partner delivers
to the Company a written agreement to be bound by this Section 7.1 to the same
extent as the Investor.

(b) An Investor may sell Acquired Common Stock in transactions that are
registered under the Securities Act.

(c) An Investor may sell Acquired Common Stock in transactions that are not
subject to the registration requirements of the Securities Act by reason of
Rule 144 under the Securities Act.

(d) An Investor may sell Acquired Common Stock to one or more purchasers, each
of which is a qualified institutional buyer, as that term is defined in
Rule 144A under the Securities Act, in transactions that satisfy all the
conditions in Rule 144A(d), but only if prior to each sale, the purchaser
delivers to the Company an agreement to be bound by this Section 7.1 to the same
extent as the Investor.

(e) An Investor may sell Acquired Common Stock in transactions that constitute
“offshore transactions,” as that term is defined in Rule 902 under the
Securities Act.

(f) An Investor may sell or transfer Acquired Common Stock as part of a merger
of the Investor with another entity or in connection with a sale of all or
substantially all of the Investor’s assets to the person to whom the Investor
transfers the Acquired Common Stock, but only if prior to the merger or sale,
the entity that will survive the merger or the purchaser of all or substantially
all of the Investor’s assets delivers to the Company an agreement to be bound by
this Section 7.1 to the same extent as the Investor.

ARTICLE 8

          SECURITIES ACT REGISTRATION   8.1    
Obligation to Register Acquired Common Stock..
       
 

(a) Not later than 90 days after the Closing Date, the Company will file with
the SEC a shelf registration statement (the “Shelf Registration Statement”)
under SEC Rule 415 relating to sales of Registrable Securities by the Investors
and other holders of Registrable Securities. If the Shelf Registration Statement
can be filed as an automatic shelf registration statement, the Company will file
it as an automatic shelf registration statement. If the Shelf Registration
Statement cannot be filed as an automatic shelf registration statement, the
Company will file it on Form S-3, or if the Shelf Registration Statement cannot
be filed on Form S-3, the Company will file it on Form S-1 or such other form as
is applicable. The Company may, instead of filing a separate registration
statement relating to the Registrable Securities, register the Registrable
Securities by filing a prospectus supplement to an existing automatic shelf
registration statement or by otherwise designating an existing shelf
registration statement to cover the Registrable Securities. The Company will use
its reasonable best efforts to cause the Shelf Registration Statement to become
effective as promptly as practicable (or, if it is an automatic shelf
registration statement, to cause it to be effective when it is filed) and to
keep the Shelf Registration Statement continuously effective and available for
resales of Registrable Securities until such time as there are no remaining
Registrable Securities (including by refiling the Shelf Registration Statement,
or filing a new Shelf Registration Statement, if the initial Shelf Registration
Statement expires).

(b) The term “Registrable Securities” means shares of Common Stock that are
issued under Investor Agreements (including this Agreement), except that shares
of Common Stock will cease to be Registrable Securities when (i) they are sold
pursuant to an effective registration statement under the Securities Act,
(ii) they may be sold pursuant to Rule 144 without limitation on volume or
manner of sale, (iii) they cease to be outstanding or (iv) they have been sold
in a private transaction in which the transferor’s rights under this Section 8.1
are not assigned to the Investor.

(c) If any Investors notify the Company that they intend to distribute
Registrable Securities by means of an underwritten offering, and that the
aggregate public offering price of the shares that will be the subject of the
underwritten offering is estimated to be at least $25,000,000, the Company will
take all reasonable steps to facilitate that distribution, including the actions
described in Section 8.1(d). However, the Company will not be required to file
or supplement a registration statement (i) with respect to any Registrable
Securities that cannot be sold under a registration statement as a result of the
transfer restrictions set forth in Article 8; (ii) with respect to securities
that are not Registrable Securities; or (iii) if after receiving a request for
registration of an underwritten distribution of Registrable Securities from the
Investor, the Company notifies the Investor and any other holders of Registrable
Securities who joined in the request that in the good faith judgment of the
Company’s Board of Directors, it would be materially detrimental to the Company
or its stockholders for a registration to be effected at the particular time, in
which event the Company may defer filing a registration statement, a
post-effective amendment or a prospectus supplement relating to the underwritten
distribution of Registrable Securities for up to 90 days after receipt of the
request for registration; provided, that the Company may not exercise the right
to defer filing a registration statement, a post-effective amendment or a
prospectus supplement relating to an underwritten distribution more than twice
in any 12-month period or for an aggregate of more than 180 days in any 12-month
period.

(d) If during any period when the Shelf Registration Statement is not effective
or available, the Company proposes to register any of its securities, other than
a registration pursuant to Section 8.1(a) or a Special Registration, and the
registration form to be filed may be used for the registration or qualification
for distribution of Registrable Securities, the Company shall give prompt
written notice to the Investors of its intention to effect such a registration
(but in no event less than ten days prior to the anticipated filing date) and
shall include in such registration all Registrable Securities with respect to
which the Company has received written requests for inclusion therein within ten
Business Days after the date of the Company’s notice (a “Piggyback
Registration”). Any such person that has made such a written request may
withdraw its Registrable Securities from such Piggyback Registration by giving
written notice to the Company and the managing underwriter, if any, on or before
the fifth Business Day prior to the planned effective date of such Piggyback
Registration. The Company may terminate or withdraw any registration under this
Section 8.1(d) prior to the effectiveness of such registration, whether or not
the Investors or any other Holders have elected to include Registrable
Securities in such registration. If (x) the Company grants “piggyback”
registration rights to one or more third parties to include their securities in
an underwritten offering under a Shelf Registration Statement under
Section 8.1(a) or (y) a Piggyback Registration under this Section 8.1(d) that
relates to an underwritten primary offering on behalf of the Company, and in
either case the managing underwriters advise the Company that in their
reasonable opinion the number of securities requested to be included in such
offering exceeds the number which can be sold without adversely affecting the
marketability of such offering (including an adverse effect on the per share
offering price), the Company shall include in such registration or prospectus
only such number of securities that in the reasonable opinion of such
underwriters can be sold without adversely affecting the marketability of the
offering (including an adverse effect on the per share offering price), which
securities shall be so included in the following order of priority: (i) first,
in the case of a Piggyback Registration under Section 8.1(d), the securities the
Company proposes to sell, (ii) second, Registrable Securities of the Investors
who have requested registration of Registrable Securities pursuant to
Sections 8.1(a) or 8.1(d) of this Agreement, pro rata on the basis of the
aggregate number of such securities or shares subject to such request and
(ii) third, any other securities of the Company that have been requested to be
so included, subject to the terms of this Agreement.

(e) The Company will bear all expenses of preparing and filing the Shelf
Registration Statement and all other expenses of fulfilling its obligations
under this Article 8. However, the Company will not pay any commissions,
underwriting discounts or other expenses related to an Investor’s sale of Common
Stock, and the Investor will be responsible for paying all those expenses.

(f) Whenever the Company is required to effect the registration of any
Registrable Securities, or facilitate the distribution of Registrable Securities
in an underwritten offering, the Company will, as expeditiously as reasonably
practicable:

(i) Prepare and file with the SEC a registration statement, or a post-effective
amendment or prospectus supplement with regard to an already effective
registration statement, relating to the offering and sale of the Registrable
Securities and keep that registration statement effective or that prospectus
supplement current until the Registrable Securities to which it relates no
longer are Registrable Securities or the underwritten distribution has been
completed or abandoned.

(ii) Prepare and file with the SEC such amendments and supplements to the
applicable registration statement and the prospectus or prospectus supplement
relating to the underwritten distribution of Registrable Securities as may be
necessary to comply with the Securities Act with respect to the distribution of
the Registrable Securities to which the registration statement or the prospectus
supplement relates.

(iii) Furnish to each holder of the Registrable Securities to which the
registration statement or prospectus supplement relates and to the underwriters
of any underwritten offering of those Registrable Securities at least one copy
of the registration statement (including exhibits) and each amendment to it, and
as many copies of the prospectus included in that registration statement and any
amendments or supplements to it, as each holder or underwriter may reasonably
request, and any other documents that they may reasonably request in order to
facilitate the disposition of Registrable Securities they own or are
distributing.

(iv) Use its reasonable best efforts to register and qualify the Registrable
Securities that are the subject of the registration statement or prospectus
supplement under the securities or Blue Sky laws of such, if any, jurisdictions
as may reasonably be requested by any holder or managing underwriter, and to
keep that registration or qualification in effect for as long as required by
applicable law, and take any other reasonable action that may be necessary or
appropriate to enable the holders to dispose of the Registrable Securities that
are the subject of the registration or qualification, provided that the Company
will not be required to qualify to do business or to file a general consent to
service of process in any jurisdiction.

(v) At any time when holders of Registrable Securities are required to deliver
prospectuses in connection with sales of Registrable Securities, notify each
holder of Registrable Securities of the happening of any event as a result of
which the applicable prospectus includes an untrue statement of a material fact
or omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances then
existing.

(g) The Company will give written notice to the Investors:

(i) When any registration statement filed pursuant to this Section 8.1 or any
amendment to such a registration statement is filed with the SEC and when any
such registration statement or any post-effective amendment to such a
registration statement becomes effective;

(ii) Of any request by the SEC for an amendment or supplement to any
registration statement filed pursuant to this Section 8.1 that relates to
Registrable Securities owned by one or more Investors or the prospectus included
in any such registration statement;

(iii) Of the issuance by the SEC of a stop order suspending the effectiveness of
any registration statement filed pursuant to this Section 8.1 that relates to
Registrable Securities owned by one or more Investors or the initiation by the
SEC of a proceeding for that purpose;

(iv) Of the receipt by the Company or its legal counsel of any notification with
respect to the suspension of the qualification of the Common Stock for sale in
any jurisdiction in which Registrable Securities owned by Investors are
registered or qualified or the initiation of any proceeding for that purpose;

(v)  Of the happening of any event that requires the Company to make changes in
any effective registration statement that relates to Registrable Securities
owned by one or more Investors or the prospectus included in any such
registration statement or a supplement to it in order to make the statements
therein not misleading (which notice will be accompanied by an instruction to
suspend the use of the prospectus or prospectus supplement until the requisite
changes have been made); and

(vi) If at any time the representations and warranties of the Company contained
in any underwriting agreement relating to an underwritten distribution that
includes Registrable Securities owned by one or more Investors cease to be true
and correct in all material respects.

(h) The Company will use its reasonable best efforts to prevent the issuance, or
obtain the withdrawal, as promptly as practicable, of any order suspending the
effectiveness of any registration statement relating to Registrable Securities
owned by Investors.

(i) If anything occurs that causes a registration statement, a prospectus or a
prospectus supplement relating to a sale of Registrable Securities to contain an
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading, the Company will promptly prepare a post-effective
amendment to the registration statement or a supplement to the prospectus or
prospectus supplement so that the registration statement, prospectus or
prospectus supplement no longer will contain an untrue statement of a material
fact or omit to state any material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading . If the Company notifies Investors to suspend the use of a
prospectus or prospectus supplement until required changes have been made, each
Investor will (and will cause any underwriter of a distribution of Registrable
Securities owned by the Investor to) suspend use of that prospectus or
prospectus supplement and use its reasonable best efforts to obtain the return
of any copies of the prospectus or prospectus supplement that the Investor (or
the underwriters) have given to prospective purchasers of Registrable
Securities.

(j) The Company will use reasonable best efforts to procure the cooperation of
the Company’s transfer agent in settling any transfer of Registrable Securities
in a transaction that is registered under the Securities Act as contemplated by
this Section 8.1.

(k) If Investors and other holders of Registrable Securities notify the Company
that they intend to distribute Registrable Securities by means of an
underwritten offering, and that the aggregate public offering price of the
underwritten offering is estimated to be at least $25,000,000, the Company will
enter into an underwriting agreement in customary form, and take all other
actions that are reasonably requested by the managing underwriter, if any, to
facilitate the underwritten disposition of the Registrable Securities, including
(i) making members of management and executives of the Company available to
participate in a “road show” and similar events, (ii) making representations and
warranties to the selling stockholders and the underwriters that are customarily
made by issuers in connection with underwritten public offerings by selling
stockholders, (iii) using its reasonable best efforts to obtain and furnish to
the underwriters opinions of counsel to the Company regarding the matters
customarily covered in opinions given in connection with underwritten public
offerings by selling stockholders, (iv) using its reasonable best efforts to
obtain and furnish to the underwriters “comfort letters” from the firm of
independent registered public accountants that audits the Company’s financial
statements (and, if necessary, any other independent registered public
accountants that audited any financial statements included in the registration
statement) and (v) delivering to the underwriters any other documents or
certificates that the managing underwriter reasonably requests.

8.2 Obligations of the Investors Regarding Registration.

(a) No Investor will use any free writing prospectus (as defined in Rule 405
under the Securities Act) in connection with a sale of Registrable Securities
without the prior written consent of the Company.

(b) Each Investor will, and will cause any underwriters of an underwritten
offering of Registrable Securities owned by the Investor to, furnish to the
Company all information regarding themselves, the Registrable Securities that
the Investor and any other selling stockholders hold, and the intended method of
disposition of those Registrable Securities as the Company may reasonably
request for inclusion in a registration statement, prospectus or prospectus
supplement required by this Article 8. The Company will not describe the
Investor as an “underwriter” in any registration statement, prospectus or
prospectus supplement without the prior written consent of the Investor,
provided that if the staff of the SEC requests that the Investor be described as
an “underwriter,” and the Investor does not consent to being described as an
underwriter, the Investor will not be eligible to include Registrable Securities
it or its affiliates own in the applicable registration statement.

8.3 Indemnification Regarding Disclosures.

(a) The Company agrees to indemnify each Investor and each Investor’s officers,
directors, employees, agents, representatives and affiliates, and each person,
if any, that controls the Investor within the meaning of the Securities Act
(each, an “Indemnitee”), against any and all losses, liabilities and expenses
(including reasonable fees and expenses of attorneys and other professionals)
arising out of or based upon any untrue statement or alleged untrue statement of
material fact contained in any registration statement, prospectus or prospectus
supplement that includes Registrable Securities owned by the Investor, or any
amendments or supplements to any of them or any documents incorporated by
reference in any of them or contained in any free writing prospectus prepared by
the Company or authorized by it in writing for use by the Investor; or any
omission or alleged omission to state in any such document a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading; provided,
that the Company will not be liable to any Indemnitee to the extent that any
loss, liability or expense results from (i) a claim relating to information
provided by the Investor or an underwriter of an offering that includes
Registrable Securities owned by the Investor for use in connection with the
applicable registration statement, prospectus or prospectus supplement, or
(ii) an offer or sale effected “by means of” (as defined in Rule 159A under the
Securities Act) a “free writing prospectus” that was not prepared or authorized
in writing by the Company.

(b) If the indemnification provided for in Section 8.3(a) is not available to an
Indemnitee with respect to any loss, liability or expenses referred to in that
Section or is not sufficient to hold the Indemnitee harmless as contemplated in
that Section, then the Company, in lieu of indemnifying that Indemnitee, will
contribute to the amount paid or payable by that Indemnitee in such proportion
as is appropriate to reflect the relative fault of the Indemnitee, on the one
hand, and the Company, on the other hand, in connection with the statements or
omissions which resulted in the loss, liability or expenses as well as any other
relevant equitable considerations. The relative fault of the Company, on the one
hand, and of the Indemnitee, on the other hand, will be determined by reference
to, among other factors, whether the untrue statement of a material fact or
omission to state a material fact relates to information supplied by the Company
or by the Indemnitee and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent the statement or omission. The
Company and the Investors agree that it would not be just and equitable if
contribution under this Section 8.3 were determined by pro rata allocation or by
any other method of allocation that does not take account of those equitable
considerations. No Indemnitee that is guilty of fraudulent misrepresentation (as
that term is used with regard to Section 11(f) of the Securities Act) will be
entitled to contribution from the Company if the Company was not guilty of
fraudulent misrepresentation.

8.4 Assignment of Registration Rights. The rights of an Investor to registration
of Registrable Securities under this Article 8 may be assigned by the Investor
to any transferee of Registrable Securities if (i) the Investor transfers to
that transferee Registrable Securities with a market value at the time of
transfer of at least $5,000,000, (ii) the transfer is permitted under the terms
of this Agreement and (iii) the Investor or the transferee has furnished to the
Company written notice of the name and address of the transferee and the number
of Registrable Securities that were, or are being, transferred to the
transferee, and the transferee agrees in writing to be bound by this Article 8,
including Section 8.3.

8.5 Lock Up Agreements. If the Company proposes to sell securities in an
underwritten public offering or an offering under SEC Rule 144A with an expected
public offering price of at least $25,000,000, and a managing underwriter or
lead initial purchaser of that offering tells the Company that failure to
suspend sales of Registrable Securities could adversely affect the amount of
securities the Company can sell or the price for which the Company can sell the
securities, at the request of the Company, each Investor will enter into an
agreement with the underwriters or initial purchasers to suspend sales of
Registrable Securities for a period not exceeding 90 days. In the event an
Investor enters into such an agreement, the Company will use its reasonable best
efforts to cause each of the Other Investors which at the time own, together
with its affilates, at least as many shares of Common Stock as the Investors and
their affiliates, and each of the Company’s senior executive officers, to
execute an agreement with substantially the same terms and conditions and for
the same time period to which such Investor is bound. An Investor will not be
required to enter into an agreement of that type more than twice in any twelve
month period.

8.6 Holdback. With respect to any underwritten offering of Registrable
Securities by the Investors or other Holders pursuant to this Article 8, the
Company agrees not to effect (other than pursuant to such registration or
pursuant to a Special Registration) any public sale or distribution, or to file
any Shelf Registration Statement (other than such registration or a Special
Registration) covering any of its equity securities, or any securities
convertible into or exchangeable or exercisable for such securities, during the
period not to exceed ten days prior and 60 days following the effective date of
such offering or such longer period up to 90 days as may be requested by the
managing underwriter. The Company also agrees to cause each of its directors and
senior executive officers to execute and deliver customary lockup agreements in
such form and for such time period up to 90 days as may be requested by the
managing underwriter. For purposes of this Agreement, the term “Special
Registration” means the registration of (a) equity securities and/or options or
other rights in respect thereof solely registered on Form S-4 or Form S-8 (or
successor form) or (b) shares of equity securities and/or options or other
rights in respect thereof to be offered to directors, members of management,
employees, consultants, customers, lenders or vendors of the Company or Company
Subsidiaries or in connection with dividend reinvestment plans.

ARTICLE 9

TERMINATION

9.1 Right to Terminate. This Agreement may be terminated at any time prior to
the earlier of the payment by the Investors of the purchase price for the
Acquired Common Stock, or the issuance of the Acquired Common Stock to the
Investors, as described in Section 2.2:

(a) By mutual consent of the Investors and the Company.

(b) By either the Investors or the Company by July 31, 2011 if, by such date,
the Company has not entered into Investor Agreements (including this Agreement)
relating to sales of Common Stock for at least $500 million (but the right to
terminate this Agreement pursuant to this Section 9.1(b) will end when the
Company has entered into Investor Agreements (including this Agreement) relating
to sales of Common Stock for at least $500 million).

(c) By either the Investors or the Company if the Closing Date shall not have
occurred by December 31, 2011 (the “Termination Date”); provided, however, that
a party shall not be entitled to terminate this Agreement pursuant to this
Section 9.1(c) if such party has breached any of its representations, warranties
or obligations under this Agreement (including each such party’s obligations
under Section 4.7 or 4.8, as applicable) and such breach was a material reason
for the failure of a condition set forth in Section 5.1 or 5.2, as applicable,
to be fulfilled.

(d) By either the Investors or the Company if either of them is informed by a
Governmental Agency that an approval or other action by that Governmental Agency
that is required to enable the sale of Common Stock contemplated by this
Agreement to take place will not be given or taken by that Governmental Agency.

(e) By either the Investors or the Company if any applicable law or regulation
shall be in force or any final and non-appealable order, decree, injunction or
judgment shall have been entered by any Governmental Entity that invalidates
this Agreement or prevents or restrains any of the parties hereto from
completing the transactions that are the subject of this Agreement.

(f) By either the Investors or the Company if a stockholders meeting is held as
contemplated by Section 4.1, and at that meeting, the Company’s stockholders
vote on, but do not approve, the proposal to approve the transactions that are
the subject of the Investor Agreements.

(g) By the Company, at any time prior to the Closing, if (i) any Investor is in
breach of its representations, warranties or covenants made by it in this
Agreement; (ii) such breach is not cured or capable of being cured by the
earlier of the day prior to the Termination Date and thirty days following
written notice of such breach from the Company and (iii) such breach, if
uncured, would render any condition set forth in Section 5.1 incapable of being
satisfied.

(h) By the Investors, at any time prior to the Closing, if (i) the Company is in
breach of its representations, warranties or covenants made by it in this
Agreement; (ii) such breach is not cured or capable of being cured by the
earlier of the day prior to the Termination Date and thirty days following
written notice of such breach from the Investors and (iii) such breach, if
uncured, would render any condition set forth in Section 5.2 incapable of being
satisfied.

9.2 Manner of Terminating Agreement. If at any time the Investors or the Company
have the right under Section 9.1 to terminate this Agreement, they or it can
terminate this Agreement by a notice to the other of them that they are or it is
terminating this Agreement at a time specified in the notice (which may be the
time the notice is given).

9.3 Effect of Termination. If this Agreement is terminated pursuant to this
Article 9, after this Agreement is terminated, neither the Investors nor the
Company will have any further rights or obligations under this Agreement, except
that (i) the provisions of Section 6.5 will remain in effect until one year
after the day on which this Agreement is terminated, and (ii) if this Agreement
is terminated under Section 9.1(f), within 10 days after this Agreement is
terminated, the Company will pay to the Investors the sum of $5 million minus
any sum paid pursuant to Section 6.5(c), which will be allocated among them in
proportion to the respective numbers of shares of Acquired Common Stock each of
them has agreed in this Agreement to purchase. Nothing contained in this
Article 9 will relieve any party of liability for any breach of this Agreement
that occurs before this Agreement is terminated or for any reimbursement
obligations under the letter agreement dated May 26, 2011 between the Company
and Thomas H. Lee Partners, L.P.

ARTICLE 10

INDEMNIFICATION

10.1 Indemnification Against Loss Due to Inaccuracies in Company’s
Representations and Warranties or Company Failure to Fulfill Obligations.
Subject to the limits in Section 10.3, the Company indemnifies the Investors
against, and agrees to hold the Investors harmless from, all losses, liabilities
and expenses (including, but not limited to, reasonable fees and expenses of
counsel and expenses of investigation) incurred by the Investor directly or
indirectly because (i) any matter that is the subject of a representation and
warranty contained in Section 3.1 is not as represented and warranted (without
giving effect to any “material”, “materiality”, “material adverse change” or
“material adverse effect” qualification contained in any such representation and
warranty), or (ii) the Company fails to fulfill in any respect any of its
obligations under this Agreement, or under any document delivered in accordance
with this Agreement, which is required to be fulfilled after the Closing Date.

10.2 Indemnification Against Loss Due to Inaccuracies in Investor’s
Representations and Warranties or Investor Failure to Fulfill Obligations.
Subject to the limits in Section 10.3, each Investor indemnifies the Company
against, and agrees to hold the Company harmless from, all losses, liabilities
and expenses (including, but not limited to, reasonable fees and expenses of
counsel and expenses of investigation) incurred by the Company directly or
indirectly because (i) any matter that is the subject of a representation and
warranty contained in Section 3.2 is not as represented and warranted (without
giving effect to any “material”, “materiality”, “material adverse change” or
“material adverse effect” qualification contained in any such representation and
warranty), or (ii) the Investor fails to fulfill in any respect any of its
obligations under this Agreement, or under any document delivered in accordance
with this Agreement, which is required to be fulfilled after the Closing Date.

10.3 Limit on Liability for Breach of Warranty.

(a) Except with respect to breaches of the representations and warranties
contained in Sections 3.1(a) (Organization and Power), 3.1(c) (Authorization)
and 3.1(g) (Issuance of Acquired Common Stock), or in Section 3.1(u) (Taxes)
(but only with respect to the representations and warranties in that Section
with respect to the amount and ability to apply net operating loss carryforward
of FirstBank as of December 31, 2010, which shall be the only portion of
Section 3.1(u) that is not subject to the limitations in this Section 10.3), and
in instances of knowing fraud, the Company will not be liable to any Investor
under Section 10.1, or any other provision of this Agreement, as a result of a
breach of the Company’s representations and warranties in Section 3.1, to the
extent the losses, liabilities and expenses for which the Investor would, except
for this Section 10.3(a), be entitled to indemnification under Section 10.1 are
in total less than 2% or more than 15% of the Aggregate Purchase Price the
Investor has agreed in Section 1.1 to pay for the Acquired Common Stock it is
purchasing. The Company will have no obligation to reimburse the Investor for
the amount that is less than 2% or more than 15% of the Aggregate Purchase Price
the Investor has agreed in Section 1.1 to pay for the Acquired Common Stock it
is purchasing. In determining the amount of losses, no breach of a
representation and warranty that results in a loss of less than $50,000 will be
included.

(b) Except in instances of knowing fraud, no Investor will be liable under
Section 10.2, or any other provision of this Agreement, as a result of a breach
of such Investor’s representations and warranties in Section 3.2, to the extent
the losses, liabilities and expenses for which the Company would, except for
this Section 10.3(b), be entitled to indemnification from the Investor under
Section 10.2 are in total less than 2% or more than 15% of the total purchase
price the Investor has agreed in Section 1.1 to pay for the Acquired Common
Stock, and the Investor will have no obligation to reimburse the Company for the
amount that is less than 2% or more than 15% of the total purchase price the
Investor has agreed in Section 1.1 to pay for the Acquired Common Stock. In
determining the amount of losses, no breach of a representation and warranty
that results in a loss of less than $50,000 will be included.

10.4 Indemnification Sole Remedy. Except in instances of knowing fraud, the
indemnification in Sections 10.1 and 10.2, as the case may be, will be the sole
remedy of the Investors or the Company, as applicable, as a result of a breach
of a representation and warranty contained in Section 3.1 or 3.2, as applicable.
Except as to claims with respect to breaches of the representations and
warranties in Section 3.1(u) (Taxes), any claim for indemnification must be made
in a written notification to the party from which indemnification is sought,
must describe in reasonable detail the claim and the facts on which such claim
is based and, with respect to claims for indemnification arising under
Section 10.1(i) or Section 10.2(i) must be given not later than the day that is
two years after the Closing Date. Neither the Company nor the Investors will
have any liability for any breach of a representation and warranty contained in
Section 3.1 or 3.2 unless a claim is made in accordance with this Section 10.4.

ARTICLE 11

ABSENCE OF BROKERS

11.1 Representations and Warranties Regarding Brokers and Others. The Company
and the Investors each represent and warrant to the other of them that nobody
acted as a broker, a finder or in any similar capacity in connection with the
transactions that are the subject of this Agreement, except that Sandler O’Neill
& Partners, L.P. acted as financial adviser to the Company (there may be a
finder with regard to sales of Common Stock to some Other Investors, who will be
entitled to a fee from the Company equal to 1% of the purchase price paid by
those Other Investors). The Company will pay all the fees and other charges of
Sandler O’Neill & Partners, L.P. The Company indemnifies the Investors and
agrees to hold each of them harmless from, and the Investors jointly and
severally indemnify the Company, against and agree to hold the Company harmless
from, all losses, liabilities and expenses (including, but not limited to,
reasonable fees and expenses of counsel and costs of investigation) incurred
because of any claim by anyone for compensation as a broker, a finder or in any
similar capacity by reason of services allegedly rendered to the indemnifying
party or its subsidiaries in connection with the transactions which are the
subject of this Agreement.

11.2 Expenses. Except as specifically provided in this Agreement or in the
letter agreement dated May 26, 2011 between the Company and Thomas H. Lee
Partners, L.P., each of the Investors and the Company will pay its own expenses
in connection with the transactions that are the subject of this Agreement,
including legal fees and disbursements.

ARTICLE 12

GENERAL

12.1 Announcement of Transaction. The Company will, not later than one Business
Day after Investors and Other Investors have signed Investor Agreements
(including this Agreement) relating to purchases of Common Stock for a total of
at least $500 million, make a public announcement, in a form to be provided to
and approved in advance by the Investors in their reasonable discretion, of the
signing of such Investor Agreements in sufficient detail so that the fact that
Investor Agreements have been signed and knowledge of the terms of the Investor
Agreements will not constitute material non-public information. The Company will
also timely make all filings with the SEC that are required under the Exchange
Act with respect to the execution of the Investor Agreements and the issuance of
Common Stock under the Investor Agreements. The Company will not, without the
consent of the Investors, mention the names of the Investors or of their
advisers in any public disclosures regarding the transactions that are the
subject of the Investor Agreements, except that nothing in this Section or
elsewhere in this Agreement will prevent the Company from disclosing the name of
any Investor or its investment adviser to the extent it is required to do so by
law, by rules of the SEC or the NYSE, or by any form the Company is required to
file with a Governmental Entity, or to the extent it is asked for that
information by any Governmental Entity (including, but not limited to, the staff
of the SEC, the FDIC, the Federal Reserve or the OCFI); provided, however, that
the Company will, to the extent reasonably practicable, provide the Investors
with a reasonable opportunity to review and comment on such disclosures and
filings in advance.

12.2 Entire Agreement. This Agreement, the non-disclosure agreement dated
March 25, 2011 between the Company and Thomas H. Lee Partners, L.P. and the
letter agreement dated May 26, 2011 between the Company and Thomas H. Lee
Partners, L.P. contain the entire agreement between the Company and the
Investors relating to the transactions that are the subject of this Agreement,
and supersede all prior negotiations, understandings and agreements between the
Company and any of the Investors, and there are no representations, warranties,
understandings or agreements concerning the transactions that are the subject of
this Agreement other than those expressly set forth in this Agreement, the
non-disclosure agreement dated March 25, 2011 between the Company and Thomas H.
Lee Partners, L.P. and the letter agreement dated May 26, 2011 between the
Company and Thomas H. Lee Partners, L.P. The Company has provided a good faith
estimate of the estimated amount of transaction expenses that will be incurred
by the Company and the Company Subsidiaries and their advisors prior to or in
connection with the Closing Date.

12.3 Benefit of Agreement. This Agreement is for the benefit of, and will bind,
the parties to it, their respective successors and any permitted assigns. This
Agreement is not intended to be for the benefit of, or to give any rights to,
anybody other than the parties, their respective successors and any permitted
assigns. Without limiting the generality of the foregoing, no investor other
than the Investors will have any claim against the Company or any of the
Investors under or by reason of this Agreement.

12.4 Captions. The captions of the Articles and Sections of this Agreement are
for convenience only, and do not affect the meaning or interpretation of this
Agreement.

12.5 Assignments. Neither this Agreement nor any right of any party under it may
be assigned, except that (i) any Investor may assign its rights to acquire the
Acquired Common Stock to an affiliate, provided, however, that, in such event,
such Investor and such affiliate will be jointly and severally liable for any
failure of the affiliate to fulfill any of the Investor’s obligations under this
Agreement and (ii) if an Investor transfers Registrable Securities to another
person under circumstances and in a manner that entitles the transferee to
registration rights as provided in Section 8.3(c), the Company will be deemed to
have entered into an agreement with the transferee giving the transferee all the
rights with regard to the transferred Registrable Securities that the Investor
had immediately before the transfer.

12.6 Notices and Other Communications. Any notice or other communication under
this Agreement must be in writing and will be deemed given when it is delivered
in person or sent by facsimile or electronic mail (with proof of receipt at the
facsimile number or email address to which it is required to be sent), on the
Business Day after the day on which it is delivered to a major overnight
delivery service marked for next business day delivery, or on the third Business
Day after the day on which it is mailed by first class registered or certified
mail, return receipt requested, from within the United States or Puerto Rico to
the address below (or to such other address as may be specified after the date
of this Agreement by the party to which the notice or communication is sent):

(a) If to the Investors (or any of them):

c/o Thomas H. Lee Partners, L.P.
100 Federal Street, 35th Floor
Boston, MA 02110
Attn: Thomas M. Hagerty
Facsimile: 617-227-3514

with a copy to (which copy alone shall not constitute notice):

Weil, Gotshal & Manges LLP
100 Federal Street, 34th Floor
Boston, MA 02110
Attn: Marilyn French and James Westra
Facsimile: 617-772-8333
Email: Marilyn French@weil.com
Email: James.Westra@weil.com

with a copy to (which copy alone shall not constitute notice):

Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, New York 10017
Attn: John L. Douglas
Facsimile: (212) 701-5145
Email Address: john.douglas@davispolk.com

(b) If to the Company

First BanCorp
1519 Ponce de Leon Avenue
San Juan, Puerto Rico 00908
Attention: General Counsel
Facsimile No.: 787-753-8402
Email Address: lawrence.odell@firstbankpr.com

with a copy to (which copy alone shall not constitute notice):

K&L Gates LLP
599 Lexington Avenue
New York, NY 10022
Attention: David W. Bernstein
Facsimile No.: 212-536-3901
Email Address: david.bernstein@klgates.com

Any notice or communication given hereunder shall be deemed given on (a) if
received on a Business Day on or before 5:00 p.m. local time of the recipient,
the date of receipt, or (b) if received on a day other than a Business Day or on
a Business Day after 5:00 p.m. local time of the recipient, the first Business
Day following the date of receipt.

12.7 Governing Law. This Agreement and all disputes arising out of or relating
to this Agreement and the subject matter hereof or the actions of the parties
hereto in the negotiation, execution, administration, performance or
nonperformance, enforcement, interpretation, termination and construction hereof
and all matters based upon, arising out of or related to any of the foregoing
(whether based on contract, tort or otherwise), including all matters of
construction, validity and performance, shall be governed by and construed in
accordance with the internal laws, both procedural and substantive, of the State
of New York, without regard to conflicts of laws principles (whether of the
State of New York or any other jurisdiction) that would apply the laws of any
jurisdiction other than the State of New York.

12.8 Consent to Jurisdiction. The Company and each Investor each agrees that any
action or proceeding relating to this Agreement or the transactions that are the
subject of this Agreement shall be brought in any state or Federal court sitting
in the Borough of Manhattan in the State of New York, and in no other court, and
each of them (i) consents to the personal jurisdiction of each of those courts
in any such action or proceeding, (ii) agrees not to seek to transfer any such
action or proceeding to any other court, whether because of inconvenience of the
forum or for any other reason (but nothing in this Section 12.9 will prevent a
party from removing any action or proceeding from a state court sitting in the
Borough of Manhattan to a Federal court sitting in that Borough) and
(iii) agrees that process in any such action or proceeding may be served by
registered mail or in any other manner permitted by the rules of the court in
which the action or proceeding is brought.

12.9 Remedies; Specific Performance. The parties acknowledge that money damages
may not be an adequate remedy if the Company or any Investor failed to perform
in any material respect any of its obligations under this Agreement, and
accordingly they agree that in addition to any other remedy to which a party may
be entitled at law or in equity, each party will be entitled to seek to obtain
an order compelling specific performance of the other party’s or parties’
obligations under this Agreement, without any requirement that the party seeking
specific performance post a bond, and the parties agree that if any proceeding
is brought in equity to compel performance of any provision of this Agreement,
no party will raise the defense that there is an adequate remedy at law. No
remedy will be exclusive of any other remedy to which a party may be entitled,
and the remedies available to a party will be cumulative.

12.10 Non-Recourse. All claims or causes of action (whether in contract or in
tort, in law or in equity) that may be based upon, arise out of or relate to
this Agreement, or the negotiation, execution or performance of this Agreement
(including any representation or warranty made in or in connection with this
Agreement or as an inducement to enter into this Agreement), may be made only
against the entities that are expressly identified as parties hereto. No person
who is not a named party to this Agreement, including without limitation any
past, present or future director, officer, employee, incorporator, member,
partner, equityholder, Affiliate, agent, attorney or representative of any named
party to this Agreement, shall have any liability (whether in contract or in
tort, in law or in equity, or based upon any theory that seeks to impose
liability of an entity party against its owners or affiliates) for any
obligations or liabilities arising under, in connection with or related to this
Agreement or for any claim based on, in respect of, or by reason of this
Agreement or its negotiation or execution; and each party hereto waives and
releases all such liabilities, claims and obligations against any such person
who is not a named party to this Agreement.

12.11 Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT IRREVOCABLY
WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, INCLUDING ANY
ACTION OR PROCEEDING BROUGHT BY WAY OF COUNTERCLAIM. EACH OF THE PARTIES
ACKNOWLEDGES THAT IT IS AWARE THAT THIS WAIVER OF RIGHTS TO JURY TRIAL WAS A
FACTOR IN EACH OTHER PARTY’S DECISION TO AGREE TO THE TERMS OF THIS AGREEMENT
AND THAT NOBODY PROMISED THAT THIS WAIVER OF THE RIGHT TO JURY TRIAL WOULD NOT
BE ENFORCED.

12.12 Amendments. This Agreement may be amended by, but only by, a document in
writing signed by both the Company and all the Investors.

12.13 Interpretation. The table of contents and headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. Except to the extent otherwise
provided or when the context otherwise requires, references to Sections,
Articles or Exhibits contained herein refer to Sections, Articles or Exhibits of
this Agreement. Whenever the words “include”, “includes”, or “including” are
used in this Agreement, they are deemed to be followed by the words “without
limitation”. The words “hereof”, “herein”, and “hereunder”, and words of similar
import, when used in this Agreement, refer to this Agreement as a whole and not
to any particular provision of this Agreement. All terms defined in this
Agreement have the defined meanings when used in any certificate or other
document made or delivered pursuant hereto, unless otherwise defined therein.
The definitions contained in this Agreement are applicable to the singular as
well as the plural forms of such terms. References to a person are also to its
successors and permitted assigns. The use of “or” is not intended to be
exclusive unless expressly indicated otherwise. All Exhibits annexed hereto or
referred to herein are hereby incorporated in and made a part of this Agreement
as if set forth in full herein. A reference that a statement is made “to the
knowledge of the Company” means that no officer of the Company has actual
knowledge of facts that are inconsistent with that statement.

12.14 Mutual Drafting. The parties hereto are sophisticated and have been
represented by lawyers who have carefully negotiated the provisions hereof. As a
consequence, the parties do not intend that the presumptions of any laws or
rules relating to the interpretation of contracts against the drafter of any
particular clause should be applied to this Agreement and therefore waive their
effects.

12.15 Severability. If any provision of this Agreement or the application of any
such provision to any person or circumstance shall be held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof.

12.16 Counterparts. This Agreement may be executed in two or more counterparts,
some of which may be signed by fewer than all the parties or may contain
facsimile copies of pages signed by some of the parties. Each of those
counterparts will be deemed to be an original copy of this Agreement, but all of
them together will constitute one and the same agreement.

(Signatures on following page)

IN WITNESS WHEREOF, the Company and the Investors have executed this Agreement,
intending to be legally bound by it, as of the day shown on the first page of
this Agreement.

FIRST BANCORP

By:
Title:


1

INVESTOR:

THOMAS H. LEE (ALTERNATIVE FUND VI, L.P.

By: THL Advisors (Alternative) VI, L.P., its general partner

By: Thomas H. Lee Advisors (Alternative) VI, Ltd., its general partner

By:
Name: Thomas M. Hagerty
Title: Director


Name ...Thomas H. Lee (Alternative) Fund VI, L.P.


Form of entity ...Exempted limited partnership
Jurisdiction of formation ...Cayman Islands
Taxpayer Identification No. ...98-0494653
Number of shares being acquired
........................................................
Name in which securities should be registered
...............................................................
Total Purchase Price $.............................................
Shares already owned by Investor or affiliates ...0

Exhibit A

Illustrative Pro Forma Capitalization of the Company

(see attached)

2

Exhibit B

Form of Opinion of K&L Gates LLP

(see attached)

3

Exhibit C

Form of Opinion of Martinez Odell & Calabria

(see attached)

4

Schedule 3.2

No Conflict; Consents and Approvals

(see attached)

5